EXHIBIT 10.1

SECOND AMENDED AND RESTATED

OPERATING AGREEMENT

OF

BROADSTONE NET LEASE, LLC

 

 

September 21, 2020

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE I  DEFINED TERMS

2

ARTICLE II  ORGANIZATIONAL MATTERS

15

Section 2.1  Organization

15

Section 2.2  Name

16

Section 2.3  Registered Office and Agent; Principal Office

16

Section 2.4  Term

16

ARTICLE III  PURPOSE

17

Section 3.1  Purpose and Business

17

Section 3.2  Powers

17

ARTICLE IV  CAPITAL CONTRIBUTIONS AND ISSUANCES  OF MEMBERSHIP INTERESTS

18

Section 4.1  Capital Contributions of the Members

18

Section 4.2  Issuances of Membership Interests

18

Section 4.3  No Preemptive Rights

19

Section 4.4  Other Contribution Provisions

19

Section 4.5  No Interest on Capital

20

Section 4.6  LTIP Units

20

Section 4.7  Conversion of LTIP Units

23

ARTICLE V  DISTRIBUTIONS

25

Section 5.1  Requirement and Characterization of Distributions

25

Section 5.2  Distributions in Kind

28

Section 5.3  Amounts Withheld

28

Section 5.4  Distributions upon Liquidation

28

Section 5.5  Revisions to Reflect Issuance of Membership Interests

29

ARTICLE VI  ALLOCATIONS

29

Section 6.1  Allocations for Capital Account Purposes

29

Section 6.2  Revisions to Allocations to Reflect Issuance of Membership
Interests

33

ARTICLE VII  MANAGEMENT AND OPERATIONS OF BUSINESS

33

Section 7.1  Management

33

Section 7.2  Articles of Organization

38

Section 7.3  Title to Company Assets

38

Section 7.4  Reimbursement of the Managing Member

38

Section 7.5Outside Activities of the Managing Member; Relationship of Shares to
Membership Units; Funding Debt

41






i

--------------------------------------------------------------------------------

 

Section 7.6  Transactions with Affiliates

44

Section 7.7  Indemnification

44

Section 7.8  Liability of the Managing Member

46

Section 7.9  Other Matters Concerning the Managing Member

48

Section 7.10  Reliance by Third Parties

48

Section 7.11  Loans by Third Parties

49

ARTICLE VIII  RIGHTS AND OBLIGATIONS OF NON-MANAGING MEMBERS

49

Section 8.1  Limitation of Liability

49

Section 8.2  Management of Business

49

Section 8.3  Outside Activities of Non-Managing Members

49

Section 8.4  Return of Capital

50

Section 8.5  Rights of Non-Managing Members Relating to the Company

50

Section 8.6  Redemption Right

51

ARTICLE IX  BOOKS, RECORDS, ACCOUNTING AND REPORTS

55

Section 9.1  Records and Accounting

55

Section 9.2  Fiscal Year

55

Section 9.3  Reports

55

ARTICLE X  TAX MATTERS

56

Section 10.1  Preparation of Tax Returns

56

Section 10.2  Tax Elections

56

Section 10.3  Tax Member and Company Tax Audit Matters

56

Section 10.4  Organizational Expenses

59

Section 10.5  Withholding

59

ARTICLE XI  TRANSFERS AND WITHDRAWALS

60

Section 11.1  Transfer

60

Section 11.2  Transfers and Withdrawals by Managing Member and Managing Member
Entity

61

Section 11.3  Transfers by Non-Managing Members

62

Section 11.4  Substituted Non-Managing Members

63

Section 11.5  Assignees

64

Section 11.6  General Provisions

64

ARTICLE XII  ADMISSION OF MEMBERS

66

Section 12.1  Admission of a Successor Managing Member

66

Section 12.2  Admission of Additional Non-Managing Members

66

Section 12.3 Amendment of Agreement and Articles of Organization

67

ARTICLE XIII  DISSOLUTION AND LIQUIDATION

67

Section 13.1  Dissolution

67

Section 13.2  Winding Up

68






ii

--------------------------------------------------------------------------------

 

Section 13.3  Compliance with Timing Requirements of Regulations; Restoration of
Deficit Capital Accounts

69

Section 13.4  Rights of Non-Managing Members

71

Section 13.5  Notice of Dissolution

71

Section 13.6  Cancellation of Articles of Organization

72

Section 13.7  Reasonable Time for Winding Up

72

Section 13.8  Waiver of Partition

72

Section 13.9  Liability of Liquidator

72

ARTICLE XIV  AMENDMENT OF OPERATING AGREEMENT; MEETINGS

72

Section 14.1  Amendments

72

Section 14.2  Meetings of the Members

73

ARTICLE XV  GENERAL PROVISIONS

75

Section 15.1  Addresses and Notice

75

Section 15.2  Titles and Captions

75

Section 15.3  Pronouns and Plurals

75

Section 15.4  Further Action

75

Section 15.5  Binding Effect

75

Section 15.6  Creditors

75

Section 15.7  Waiver

75

Section 15.8  Counterparts

76

Section 15.9  Applicable Law

76

Section 15.10  Invalidity of Provisions

76

Section 15.11  Power of Attorney

76

Section 15.12  Entire Agreement

77

Section 15.13  No Rights as Shareholders

77

Section 15.14  Limitation to Preserve REIT Status

78

 

 

List of Exhibits

 

Exhibit A   Form of Member Registry

 

Exhibit B   Capital Account Maintenance

 

Exhibit C   Special Allocation Rules

 

Exhibit D   Notice of Redemption

 

Exhibit E   Form of DRO Registry

 

Exhibit F   Notice of Election by Member to Convert LTIP Units into OP Units

 

Exhibit G   Notice of Election by the Company to Force Conversion of LTIP Units
into OP Units

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT
OF
BROADSTONE NET LEASE, LLC

THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT (as may be further amended,
supplemented or restated from time to time, the “Agreement”) of Broadstone Net
Lease, LLC, a New York limited liability company (the “Company”) is dated as of
September 21, 2020 and entered into by and among Broadstone Net Lease, Inc., a
Maryland corporation, as the managing member, and the Persons whose names are
set forth on the Member Registry (as hereinafter defined), as non-managing
members, together with any other Persons who become Members (as hereinafter
defined) in the Company as provided herein.

WHEREAS, on August 8, 2006, the Company and the Managing Member and certain
other Persons entered into that certain Operating Agreement of the Company,
which was amended and restated by that certain Amended and Restated Operating
Agreement of the Company on December 31, 2007, Exhibit A was amended and
restated on December 31, 2018 and December 31, 2019, respectively, and the
Amended and Restated Operating Agreement was amended by Amendment No. 1 on
February 7, 2020 (collectively, the “Prior Operating Agreement”);

WHEREAS, in connection with the closing of the initial public offering of the
Managing Member (the “IPO”), the Managing Member effected a recapitalization of
its common stock, $0.001 par value per share (“Common Stock”), pursuant to which
(i) the Managing Member established a new class of Common Stock as “Class A
Common Stock” for sale in the IPO and (ii) the Managing Member effected a
four-for-one stock split of its Common Stock that was outstanding immediately
prior to the closing of the IPO (the “REIT Recapitalization”). The Class A
Common Stock sold in the IPO was listed on the NYSE as of the closing of the IPO
and is freely tradeable. Each share of Class A Common Stock will automatically
convert into one share of Common Stock 180 days after the completion of the IPO
(the “Class A Conversion”). Immediately following the Class A Conversion, all
outstanding shares of Common Stock, including those shares of Common Stock
issued upon conversion of the Class A Common Stock, will be listed on the NYSE
and will be freely tradeable;

WHEREAS, in connection with the REIT Recapitalization, the Company effected a
recapitalization of its membership units, pursuant to which the Company effected
a four-for-one split of its outstanding membership units; and

WHEREAS, in connection with the closing of the IPO, the Members (as hereinafter
defined) now desire to amend and restate the Prior Operating Agreement as set
forth herein, which shall, amend, restate and supersede the Prior Operating
Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Prior Operating Agreement in its entirety and agree to continue the Company
as a limited liability company under the Act (as hereinafter defined), as
amended from time to time, as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“2015 Budget Act Partnership Audit Rules” has the meaning set forth in
Section 10.3.A.

“Act” means the New York State Limited Liability Company Law, as it may be
amended from time to time, and any successor to such statute.

“Additional Non-Managing Member” means a Person admitted to the Company as a
Non-Managing Member pursuant to Section 12.2 hereof and who is shown as a
Non-Managing Member on the Member Registry.

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year or other period (i) increased by any amounts
which such Member is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

“Adjustment Event” means an event in which (i) the Company makes a distribution
of Membership Units or other equity interests in the Company on all outstanding
OP Units to the extent that the LTIP Unitholder did not participate in such
distribution, (ii) the Company subdivides the outstanding OP Units into a
greater number of OP Units or combines the outstanding OP Units into a lesser
number of OP Units, (iii) the Company issues any Membership Units in exchange
for its outstanding OP Units by way of a reclassification or recapitalization of
its OP Units, or (iv) a similar transaction involving OP Units where
consideration is not received in connection with such transaction.  For the
avoidance of doubt, the following shall not be Adjustment Event:  (a) the
issuance of Membership Units in a financing, reorganization, acquisition or
similar business transaction; (b) the issuance of Membership Units pursuant to
the Equity Incentive Plan or other compensation plan, or under a distribution
reinvestment plan; or (c) the issuance of any Membership Units to the Managing
Member or other Persons in respect of a Capital Contribution to the Company.

2

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner, managing member or trustee of
such Person or any Person referred to in the foregoing clause (i).  For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Members, if any, as determined on the date in question.

“Aggregate Special LTIP Unit Distribution Amount” has the meaning set forth
in Section 5.1.D.

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Company, reduced by any liabilities either assumed by the Company upon such
contribution or to which such property is subject when contributed as determined
under Section 752 of the Code and the regulations thereunder; and (ii) in the
case of any property distributed to a Member by the Company, the Company’s
Carrying Value of such property at the time such property is distributed,
reduced by any indebtedness either assumed by such Member upon such distribution
or to which such property is subject at the time of distribution.

“Agreement” has the meaning set forth in the preamble hereto.

“Articles of Organization” means the Articles of Organization relating to the
Company filed in the office of the New York Department of State, as amended from
time to time in accordance with the terms hereof and the Act.

“Assignee” means a Person to whom one or more Membership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Non-Managing Member, and who has the rights set forth in
Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made, cash of the Company, regardless of source (including Capital
Contributions and loans to the Company), that the Managing Member, in its sole
and absolute discretion, determines is appropriate for distribution to the
Members.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Member’s share of the Company’s Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Member’s Capital Account balance as maintained pursuant to Exhibit B and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.

3

--------------------------------------------------------------------------------

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Capital Account” means the Capital Account maintained for a Member pursuant to
Exhibit B.  The initial Capital Account balance for each Member who is a Member
on the date hereof shall be the amount set forth opposite such Member’s name on
the Member Registry.

“Capital Account Limitation” has the meaning set forth in Section 4.7.B.

“Capital Contribution” means, with respect to any Member, any cash and the
Agreed Value of Contributed Property which such Member contributes or is deemed
to contribute to the Company.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Members’ Capital Accounts and
(ii) with respect to any other Company property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

“Class A Conversion” has the meaning set forth in the recitals hereto.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Common Stock” has the meaning set forth in the recitals hereto.

“Company” has the meaning set forth in the recitals hereto.

“Company Minimum Gain” has the meaning for “partnership minimum gain” set forth
in Regulations Section 1.704-2(b)(2), and the amount of Company Minimum Gain, as
well as any net increase or decrease in Company Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Company Record Date” means the record date established by the Managing Member
either (i) for the distribution of Available Cash pursuant to Section 5.1.A,
which record date shall be the same as the record date established by the
Managing Member Entity for a distribution to its shareholders of some or all of
its portion of such distribution, or (ii) if applicable, for

4

--------------------------------------------------------------------------------

 

determining the Members entitled to vote on or consent to any proposed action
for which the consent or approval of the Members is sought pursuant to
Section 14.2.

“Consent” means the consent or approval of a proposed action by a Member given
in accordance with Article XIV.

“Consent of the Outside Non-Managing Members” means the Consent of the
Non-Managing Members (excluding for this purpose, to the extent any of the
following holds OP Units, (i) the Managing Member or the Managing Member Entity,
(ii) any Person of which the Managing Member or the Managing Member Entity
directly or indirectly owns or controls more than fifty percent (50%) of the
voting interests and (iii) any Person directly or indirectly owning or
controlling more than fifty percent (50%) of the outstanding voting interests of
the Managing Member or the Managing Member Entity) holding OP Units representing
more than fifty percent (50%) of the Percentage Interest of the OP Units of all
Non-Managing Members which are not excluded pursuant to (i), (ii) and (iii)
above.

“Constituent Person” has the meaning set forth in Section 4.7.F.

“Contributed Property” means each property or other asset contributed to the
Company, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Company. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

“Conversion Date” has the meaning set forth in Section 4.7.B.

“Conversion Factor” means 1.0; provided, however, that, if the Managing Member
Entity (i) declares or pays a dividend on its outstanding Shares in Shares or
makes a distribution to all holders of its outstanding Shares in Shares and does
not make a corresponding distribution on OP Units in OP Units, (ii) subdivides
its outstanding Shares, or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such time)
and the denominator of which shall be the actual number of Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, subdivision or combination; and provided further that if
an entity shall cease to be the Managing Member Entity (the “Predecessor
Entity”) and another entity shall become the Managing Member Entity (the
“Successor Entity”), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the Managing Member Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the Managing Member
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of

5

--------------------------------------------------------------------------------

 

the greatest amount of cash and the fair market value (as determined in good
faith by the Managing Member) of any securities and other consideration that the
holder of one Share in the Predecessor Entity could have received in such
transaction (determined without regard to any provisions governing fractional
shares).)  Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event giving rise thereto, it being intended that (x)
adjustments to the Conversion Factor are to be made to avoid unintended dilution
or anti-dilution as a result of transactions in which Shares are issued,
redeemed or exchanged without a corresponding issuance, redemption or exchange
of Membership Units and (y) if a Specified Redemption Date shall fall between
the record date and the effective date of any event of the type described above,
that the Conversion Factor applicable to such redemption shall be adjusted to
take into account such event.

“Conversion Notice” has the meaning set forth in Section 4.7.B.

“Conversion Right” has the meaning set forth in Section 4.7.A.

“Convertible Funding Debt” has the meaning set forth in Section 7.5.E.

“Current Partnership Audit Rules” has the meaning set forth in Section 10.3.A.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the U.S. federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Carrying Value of an asset differs from its adjusted basis
for U.S. federal income tax purposes at the beginning of such year or other
period, Depreciation shall be an amount as calculated in accordance with
Regulations Section 1.704-3; provided, however, that if the U.S. federal income
tax depreciation, amortization, or other cost recovery deduction for such year
is zero and if Depreciation is calculated in accordance with Regulations Section
1.704-3(b), Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the Managing Member.

“Distribution Measurement Date” has the meaning set forth in Section 5.1.D.

“Distribution Participation Date” means, with respect to LTIP Units, such date
as may be specified in the Vesting Agreement or other documentation pursuant to
which such LTIP Units are issued.

6

--------------------------------------------------------------------------------

 

“Distribution Payment Date” has the meaning set forth in Section 5.1.C.

“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Member, as such DRO Registry may be amended from time to time.

“DRO Member” means a Member who has agreed in writing to be a DRO Member and has
agreed and is obligated to make certain contributions, not in excess of such DRO
Member’s DRO Amount, to the Company with respect to any deficit balance in such
Member’s Capital Account upon the occurrence of certain events. A DRO Member who
is obligated to make any such contribution only upon liquidation of the Company
shall be designated in the DRO Registry as a “Part I DRO Member” and a DRO
Member who is obligated to make any such contribution to the Company either upon
liquidation of the Company or upon liquidation of such DRO Member’s Membership
Interest shall be designated in the DRO Registry as a “Part II DRO Member.”

“DRO Registry” means the DRO Registry maintained by the Managing Member in the
books and records of the Company containing substantially the same information
as would be necessary to complete the Form of DRO Registry attached hereto as
Exhibit E.

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.

“Equity Incentive Plan” means any equity incentive or compensation plan
heretofore or hereafter adopted by the Company, the Managing Member or Managing
Member Entity, including, without limitation, the Broadstone Net Lease, Inc.
2020 Equity Incentive Plan, as the same may be amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Quarter” means any three calendar month quarter of any Fiscal Year of
the Company, which quarters shall end on March 31, June 30, September 30 and
December 31 of each Fiscal Year.

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year as provided in Section 9.2.

“Forced Conversion” has the meaning set forth in Section 4.7.C.

“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Company by or on behalf of the Managing Member, the Managing Member Entity or
any wholly owned subsidiary of either the Managing Member or the Managing Member
Entity.

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a Member,
death, total physical disability or entry by a court of competent jurisdiction
adjudicating such Member

7

--------------------------------------------------------------------------------

 

incompetent to manage his or her Person or estate, (ii) as to any corporation
which is a Member, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter, (iii) as to
any partnership or limited liability company which is a Member, the dissolution
and commencement of winding up of the partnership or limited liability company,
(iv) as to any estate which is a Member, the distribution by the fiduciary of
the estate’s entire interest in the Company, (v) as to any trustee of a trust
which is a Member, the termination of the trust (but not the substitution of a
new trustee) or (vi) as to any Member, the bankruptcy of such Member. For
purposes of this definition, bankruptcy of a Member shall be deemed to have
occurred when (a) the Member commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Member is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Member, (c) the Member executes and delivers a general
assignment for the benefit of the Member’s creditors, (d) the Member files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Member in any proceeding of the
nature described in clause (b) above, (e) the Member seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Member or for all or any substantial part of the Member’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Member’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment or (h) an appointment referred to in clause (g) is
not vacated within ninety (90) days after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the Managing Member, (B) the Managing Member Entity, (C) a
Non-Managing Member, or (D) any direct or indirect trustee, manager, director,
officer, member, shareholder or partner of the Company, the Managing Member, the
Managing Member Entity or a Non-Managing Member, and (ii) such other Persons
(including Affiliates of the Managing Member or the Managing Member Entity, a
Non-Managing Member or the Company) as the Managing Member may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

“IPO” has the meaning set forth in the recitals hereto.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Liquidating Event” has the meaning set forth in Section 13.1.

“Liquidating Gains” has the meaning set forth in Section 6.1.E.

“Liquidating Losses” has the meaning set forth in Section 6.1.E.

“Liquidator” has the meaning set forth in Section 13.2.A.

8

--------------------------------------------------------------------------------

 

“LTIP Distribution Amount” has the meaning set forth in Section 5.1.C.

“LTIP Unit” means a Membership Unit that is designated as an LTIP Unit and that
has the rights, preferences and other privileges designated in Sections 4.6 and
4.7 and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Members shall be set forth on the Member
Registry.

“LTIP Unit Sharing Percentage” means, for an LTIP Unit, the percentage that is
specified as the LTIP Unit Sharing Percentage in the Vesting Agreement or other
documentation pursuant to which such LTIP Unit is issued or, if no such
percentage is specified, 10%.

“LTIP Unitholder” means a Member that holds LTIP Units.

“Managing Member” means Broadstone Net Lease, Inc., a Maryland corporation, or
its successor or permitted assignee, as managing member of the Company.

“Managing Member Entity” means the Managing Member; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the Managing Member are at any time not Publicly Traded and (ii)
the common shares of beneficial interest (or other comparable equity interests)
of an entity that owns, directly or indirectly, fifty percent (50%) or more of
the common shares of beneficial interest (or other comparable equity interests)
of the Managing Member are Publicly Traded, the term “Managing Member Entity”
shall refer to such entity whose common shares of beneficial interest (or other
comparable equity securities) are Publicly Traded.  If both requirements set
forth in clauses (i) and (ii) above are not satisfied, then the term “Managing
Member Entity” shall mean the Managing Member.

“Managing Member Interest” means a Membership Interest held by the Managing
Member that is not designated a Non-Managing Member Interest.  A Managing Member
Interest may be expressed as a number of Membership Units.

“Managing Member Payment” has the meaning set forth in Section 15.14.

“Member” means the Managing Member or a Non-Managing Member, and “Members” means
the Managing Member and the Non-Managing Members.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” has the meaning for “partner nonrecourse debt” set
forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning for “partner nonrecourse
deductions” set forth in Regulations Section 1.704-2(i), and the amount of
Member Nonrecourse Deductions with respect to Member Nonrecourse Debt for a
Fiscal Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).

9

--------------------------------------------------------------------------------

 

“Member Registry” means the Member Registry maintained by the Managing Member in
the books and records of the Company, which contains substantially the same
information as would be necessary to complete the form of the Member Registry
attached hereto as Exhibit A.

“Membership Interest” means a Non-Managing Member Interest, a Managing Member
Interest or LTIP Units (to the extent the Managing Member has awarded LTIP
Units) and includes any and all benefits to which the holder of such a
Membership Interest may be entitled as provided in this Agreement, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement. A Membership Interest may be expressed as a number of Membership
Units.

“Membership Unit” means a fractional, undivided share of the Membership
Interests of all Members issued pursuant to Sections 4.1 and 4.2, and includes
OP Units, LTIP Units and any other classes or series of Membership Units
established after the date hereof. The number of Membership Units outstanding
and the Percentage Interests in the Company represented by such Membership Units
are set forth in the Member Registry.

“Net Income” means, for any taxable period, the excess, if any, of the Company’s
items of income and gain for such taxable period over the Company’s items of
loss and deduction for such taxable period.  The items included in the
calculation of Net Income shall be determined in accordance with Exhibit B.  If
an item of income, gain, loss or deduction that has been included in the initial
computation of Net Income is subjected to the special allocation rules in
Exhibit C, Net Income or the resulting Net Loss, whichever the case may be,
shall be recomputed without regard to such item.

“Net Loss” means, for any taxable period, the excess, if any, of the Company’s
items of loss and deduction for such taxable period over the Company’s items of
income and gain for such taxable period.  The items included in the calculation
of Net Loss shall be determined in accordance with Exhibit B.  If an item of
income, gain, loss or deduction that has been included in the initial
computation of Net Loss is subjected to the special allocation rules in
Exhibit C, Net Loss or the resulting Net Income, whichever the case may be,
shall be recomputed without regard to such item.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under the Equity Incentive Plan, or (ii) any Debt issued by the
Managing Member that provides any of the rights described in clause (i).

“Non-Managing Member” means any Person named as a Non-Managing Member in the
Member Registry or any Substituted Non-Managing Member or Additional
Non-Managing Member, in such Person’s capacity as a Non-Managing Member in the
Company.

“Non-Managing Member Interest” means a Membership Interest of a Non-Managing
Member in the Company representing a fractional part of the Membership Interests
of all Non-Managing Members and includes any and all benefits to which the
holder of such a Membership Interest may be entitled as provided in this
Agreement, together with all obligations of such

10

--------------------------------------------------------------------------------

 

Person to comply with the terms and provisions of this Agreement. A Non-Managing
Member Interest may be expressed as a number of Membership Units.

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

“Operating Entity” has the meaning set forth in Section 7.4.F.

“OP Unit” means any Membership Unit that is not specifically designated by the
Managing Member as being of another specified class of Membership Units
(including, without limitation, any Membership Unit issued on or prior to the
date hereof).

“OP Unit Economic Balance” has the meaning set forth in Section 6.1.E.

“OP Unit Transaction” means any transaction or series of related transactions
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all OP Units or other business
combination or reorganization, or sale of all or substantially all of the
Company’s assets, but excluding any OP Unit Transaction which constitutes an
Adjustment Event) as a result of which OP Units shall be exchanged for or
converted into the right, or the holders of such OP Units shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof.

“Parent Entity” has the meaning set forth in Section 7.4.F.

“Percentage Interest” means, as to a Member holding a class of Membership
Interests, its interest in such class, determined by dividing the Membership
Units of such class owned by such Member by the total number of Membership Units
of such class then outstanding.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Prior Operating Agreement” has the meaning set forth in the recitals hereto.

11

--------------------------------------------------------------------------------

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NASDAQ Stock Market, any nationally or internationally recognized
stock exchange or any successor to any of the foregoing.

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Company;
(ii) Debt issued by the Company or any Subsidiary thereof in connection with the
incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Company; (v) cash held for payment of administrative expenses
or pending distribution to security holders of the Managing Member Entity or any
wholly owned Subsidiary thereof or pending contribution to the Company; and
(vi) other tangible and intangible assets that, taken as a whole, are either de
minimis in relation to the net assets of the Company and its Subsidiaries or are
held temporarily in a manner that does not adversely affect the distribution
rights of Non-Managing Members.

“Qualified REIT Subsidiary” means any Subsidiary of the Managing Member Entity
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Company, which gain is characterized
either as ordinary income or as “unrecaptured Section 1250 gain” (as defined in
Section 1(h)(6) of the Code) because it represents the recapture of depreciation
deductions previously taken with respect to such property or asset.

“Recourse Liabilities” means the amount of liabilities owed by the Company
(other than Nonrecourse Liabilities and liabilities to which Member Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

“Redeeming Member” has the meaning set forth in Section 8.6.A.

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the Managing Member, in its sole and absolute discretion;
provided, however, that if the Shares are not Publicly Traded at the time a
Redeeming Member exercises its Redemption Right, the Redemption Amount shall be
paid only in the form of the Cash Amount unless the Redeeming Member, in its
sole and absolute discretion, consents to payment of the Redemption Amount in
the form of the Shares Amount.  A Redeeming Member shall have no right, without
the Managing Member’s consent, in its sole and absolute discretion, to receive
the Redemption Amount in the form of the Shares Amount.

“Redemption Right” has the meaning set forth in Section 8.6.A.

12

--------------------------------------------------------------------------------

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

“REIT Recapitalization” has the meaning set forth in the recitals hereto.

“REIT Requirements” has the meaning set forth in Section 5.1.A.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for U.S. federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

“Safe Harbors” has the meaning set forth in Section 11.6.F.

“Same Award” has the meaning set forth in Section 5.1.D.

“Section 704(c) Value” of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the Managing
Member using such reasonable method of valuation as it may adopt; provided,
however, subject to Exhibit C, the Managing Member shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair market values.

“Securities Act” means the Securities Act of 1933, as amended.

“Share” means a share of common stock (or other comparable equity interest) of
the Managing Member Entity.  Shares may be issued in one or more classes or
series in accordance with the terms of the organizational documents of the
Managing Member Entity.  Shares issued in lieu of the Cash Amount may be either
registered or unregistered Shares at the option of the Managing Member.  If
there is more than one class or series of Shares, the term “Shares” shall, as
the context requires, be deemed to refer to the class or series of Shares that
corresponds to the class or series of Membership Interests for which the
reference to Shares is made. When used with reference to OP Units, the term
“Shares” refers to the shares of common stock (or other comparable equity
interest) of the Managing Member Entity.

“Shares Amount” means a number of Shares equal to the product of the number of
Membership Units offered for redemption by a Redeeming Member times the
Conversion Factor; provided, however, that if the Managing Member Entity issues
to holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of

13

--------------------------------------------------------------------------------

 

Shares would be entitled to receive unless the Company issues corresponding
rights to holders of Membership Units.

“Special LTIP Unit Distribution” has the meaning set forth in Section 5.1.D.

“Specified Redemption Date” means the twentieth (20th) Business Day after the
Valuation Date or such shorter period as the Managing Member, in its sole and
absolute discretion, may determine; provided, however, that, if the Shares are
not Publicly Traded, the Specified Redemption Date means the thirtieth (30th)
Business Day after receipt by the Managing Member of a Notice of Redemption.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

“Substituted Non-Managing Member” means a Person who is admitted as a
Non-Managing Member to the Company pursuant to Section 11.4 and who is shown as
a Non-Managing Member in the Member Registry.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Target Balance” has the meaning set forth in Section 6.1.E.

“Termination Transaction” has the meaning set forth in Section 11.2.B.

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the fair market value of such
property (as determined under Exhibit B) as of such date, over (ii) the Carrying
Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.

“UPREIT” has the meaning set forth in Section 7.4.F.

“Valuation Date” means the date of receipt by the Managing Member of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to one Share of a class of outstanding Shares of the
Managing Member Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way,

14

--------------------------------------------------------------------------------

 

on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day. If the outstanding Shares of the
Managing Member Entity are Publicly Traded and the Shares Amount includes, in
addition to the Shares, rights or interests that a holder of Shares has received
or would be entitled to receive, then the Value of such rights shall be
determined by the Managing Member acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. If the Shares of the Managing Member Entity are not Publicly
Traded, the Value of the Shares Amount per Membership Unit tendered for
redemption (which will be the Cash Amount per Membership Unit offered for
redemption payable pursuant to Section 8.6.A) means the amount that a holder of
one Membership Unit would receive if each of the assets of the Company were to
be sold for its fair market value on the Specified Redemption Date, the Company
were to pay all of its outstanding liabilities, and the remaining proceeds were
to be distributed to the Members in accordance with the terms of this Agreement.
Such Value shall be determined by the Managing Member, acting in good faith and
based upon a commercially reasonable estimate of the amount that would be
realized by the Company if each asset of the Company (and each asset of each
partnership, limited liability company, trust, joint venture or other entity in
which the Company owns a direct or indirect interest) were sold to an unrelated
purchaser in an arms’ length transaction where neither the purchaser nor the
seller were under economic compulsion to enter into the transaction (without
regard to any discount in value as a result of the Company’s minority interest
in any property or any illiquidity of the Company’s interest in any property).

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1

Organization

A.Organization, Status and Rights.  The Company is a limited liability company
organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Prior Operating Agreement.  The Members hereby
confirm and agree to their status as members of the Company and to continue the
business of the Company on the terms set forth in this Agreement.  Except as
expressly provided herein, the rights and obligations of the Members and the
administration and termination of the Company shall be governed by the Act.  The
Membership Interest of each Member shall be personal property for all purposes.

B.Qualification of Limited Liability Company.  The Members (i) agree that if the
laws of any jurisdiction in which the Company transacts business so require, the
appropriate officers or other authorized representatives of the Company shall
file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Company to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Articles of Organization as may be
required, either by the Act, by

15

--------------------------------------------------------------------------------

 

the laws of any jurisdiction in which the Company transacts business, or by this
Agreement, to reflect changes in the information contained therein or otherwise
to comply with the requirements of law for the continuation, preservation and
operation of the Company as a limited liability company under the Act.

C.Representations.  Each Member represents and warrants that such Member is duly
authorized to execute, deliver and perform its obligations under this Agreement
and that the Person, if any, executing this Agreement on behalf of such Member
is duly authorized to do so and that this Agreement is binding on and
enforceable against such Member in accordance with its terms.

Section 2.2

Name

The name of the Company shall be Broadstone Net Lease, LLC.  The Company’s
business may be conducted under any other name or names deemed advisable by the
Managing Member, including the name of any of the Managing Member or any
Affiliate thereof.  The words “Limited Liability Company,” “LLC,” “L.L.C.” or
similar words or letters shall be included in the Company’s name where necessary
for the purposes of complying with the laws of any jurisdiction that so
requires. The Managing Member in its sole and absolute discretion may change the
name of the Company at any time and from time to time and shall notify the
Non-Managing Members of such change in the next regular communication to the
Non-Managing Members.

Section 2.3

Registered Office and Agent; Principal Office

The address of the registered office of the Company in the State of New York is
located at 800 Clinton Square Rochester, NY 14604, and the registered agent for
service of process on the Company at such registered office is the Company.  The
Managing Member may, from time to time, designate a new registered agent and/or
registered office for the Company and, notwithstanding any provision in this
Agreement, may amend this Agreement and the Articles of Organization of the
Company to reflect such designation without the consent of the Non-Managing
Members or any other Person. The principal office of the Company is 800 Clinton
Square Rochester, NY 14604, or such other place as the Managing Member may from
time to time designate by notice to the Non-Managing Members. The Company may
maintain offices at such other place or places within or outside the State of
New York as the Managing Member deems advisable.

Section 2.4

Term

The term of the Company commenced on August 8, 2006, and shall continue until
dissolved pursuant to the provisions of Article XIII or as otherwise provided by
law.

16

--------------------------------------------------------------------------------

 

ARTICLE III

PURPOSE

Section 3.1

Purpose and Business

The purpose and nature of the business to be conducted by the Company is (i) to
conduct any business that may be lawfully conducted by a limited liability
company organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the Managing Member and, if different, the Managing Member Entity, at
all times to be classified as a REIT, unless the Managing Member or Managing
Member Entity, as applicable, in its sole and absolute discretion has chosen to
cease to qualify as a REIT or has chosen not to attempt to qualify as a REIT for
any reason or reasons whether or not related to the business conducted by the
Company.  In connection with the foregoing, and without limiting the Managing
Member or the Managing Member Entity’s right, in its sole and absolute
discretion, to cease qualifying as a REIT, the Members acknowledge that the
status of the Managing Member Entity as a REIT inures to the benefit of all the
Members and not solely to the Managing Member, the Managing Member Entity or
their or its Affiliates, members and shareholders.

Section 3.2

Powers

The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company, including, without limitation, full power
and authority, directly or through its ownership interest in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however, that
the Company shall not take, or shall refrain from taking, any action which, in
the judgment of the Managing Member, in its sole and absolute discretion,
(i) could adversely affect the ability of any of the Managing Member or the
Managing Member Entity to continue to qualify as a REIT (if such entity has
chosen to attempt to qualify as a REIT), (ii) could subject any of the Managing
Member or the Managing Member Entity to any taxes under Section 857 or
Section 4981 of the Code, or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over any of the Managing Member
or the Managing Member Entity or its securities, unless such action (or
inaction) shall have been specifically consented to by the Managing Member in
writing.

17

--------------------------------------------------------------------------------

 

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES
OF MEMBERSHIP INTERESTS

Section 4.1

Capital Contributions of the Members

Prior to the execution of this Agreement, the Members have made the Capital
Contributions as set forth in the Member Registry. On the date hereof, the
Members own Membership Units in the amounts set forth in the Member Registry and
have Percentage Interests in the Company as set forth in the Member Registry. 
The number of Membership Units and Percentage Interest shall be adjusted in the
Member Registry from time to time by the Managing Member to the extent necessary
to reflect accurately exchanges, redemptions, Capital Contributions, the
issuance of additional Membership Units or similar events having an effect on a
Member’s Percentage Interest occurring after the date hereof in accordance with
the terms of this Agreement.  Except as provided in Sections 7.5, 10.5, and 13.3
hereof, the Members shall have no obligation to make any additional Capital
Contributions or provide any additional funding to the Company (whether in the
form of loans, repayments of loans or otherwise).  Except as otherwise set forth
in Section 13.3 hereof, no Member shall have any obligation to restore any
deficit that may exist in its Capital Account, either upon a liquidation of the
Company or otherwise, provided that such Capital Account deficit did not arise
by reason of distributions in violation of this Agreement or applicable law or
other actions in violation of this Agreement or applicable law.

Section 4.2

Issuances of Membership Interests

A.General.  The Managing Member is hereby authorized to cause the Company from
time to time to issue to Members (including the Managing Member and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Company or any of its Subsidiaries)
Membership Units or other Membership Interests in one or more classes, or in one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to one or more other classes of
Membership Interests, all as shall be determined, subject to applicable New York
law, by the Managing Member in its sole and absolute discretion, including,
without limitation, (i) the allocations of items of Company income, gain, loss,
deduction and credit to each such class or series of Membership Interests,
(ii) the right of each such class or series of Membership Interests to share in
Company distributions, (iii) the rights of each such class or series of
Membership Interests upon dissolution and liquidation of the Company, (iv) the
rights, if any, of each such class to vote on matters that require the vote or
Consent of the Non-Managing Members, and (v) the consideration, if any, to be
received by the Company; provided, however, that no such Membership Units or
other Membership Interests shall be issued to the Managing Member Entity unless
either  (a) the Membership Interests are issued in connection with the grant,
award or issuance of Shares or other equity interests in the Managing Member
Entity (including a transaction described in Section 7.5.F) having designations,
preferences and other rights such that the economic interests attributable to
such Shares or other equity interests are substantially similar to the
designations, preferences and other rights (except voting rights) of the
Membership Interests issued to the Managing Member Entity in accordance with
this Section 4.2.A, or (b) the additional


18

--------------------------------------------------------------------------------

 

Membership Interests are issued to all Members holding Membership Interests in
the same class in proportion to their respective Percentage Interests in such
class.  If the Company issues Membership Interests pursuant to this
Section 4.2.A, the Managing Member shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.5,
Section 6.2 and Section 8.6) as it deems necessary to reflect the issuance of
such Membership Interests.  

B.Classes of Membership Units.  From and after the date of the Agreement, the
Company shall have three classes of Membership Units entitled “OP Units” and
“LTIP Units,” and such additional classes of Membership Units as may be created
by the Managing Member pursuant to Section 4.2.A.  OP Units, LTIP Units or a
class of Membership Interests created pursuant to Section 4.2.A, at the election
of the Managing Member, in its sole and absolute discretion, may be issued to
newly admitted Members in exchange for the contribution by such Members of cash,
real estate membership interests, stock, notes or other assets or consideration;
provided, however, that any Membership Unit that is not specifically designated
by the Managing Member as being of a particular class shall be deemed to be an
OP Unit.  The terms of the LTIP Units shall be in accordance with Sections 4.6
and 4.7.

 

C.Prior Membership Units.  All Membership Units (as defined in the Prior
Operating Agreement) are hereby deemed to be OP Units.

 

Section 4.3

No Preemptive Rights

Except to the extent expressly granted by the Company pursuant to another
Agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Company or (ii) issuance or sale of any Membership Units or other Membership
Interests.

Section 4.4

Other Contribution Provisions

A.General. If any Member is admitted to the Company and is given a Capital
Account in exchange for services rendered to the Company, such transaction shall
be treated by the Company and the affected Member as if the Company had
compensated such Member in cash, and the Member had made a Capital Contribution
of such cash to the capital of the Company.

B.Mergers. To the extent the Company acquires any property (or an indirect
interest therein) by the merger of any other Person into the Company or with or
into a Subsidiary of the Company, Persons who receive Membership Interests in
exchange for their interest in the Person merging into the Company or with or
into a Subsidiary of the Company shall be deemed to have been admitted as
Additional Non-Managing Members pursuant to Section 12.2 and shall be deemed to
have made Capital Contributions as provided in the applicable merger agreement
(or if not so provided, as determined by the Managing Member in its sole and
absolute discretion) and as set forth in the Member Registry.




19

--------------------------------------------------------------------------------

 

Section 4.5

No Interest on Capital

No Member shall be entitled to interest on its Capital Contributions or its
Capital Account.

Section 4.6

LTIP Units

A.Issuance of LTIP Units. The Managing Member may from time to time issue LTIP
Units to Persons who provide services to the Company or the Managing Member, for
such consideration as the Managing Member may determine to be appropriate, and
admit such Persons as Non-Managing Members. Subject to the following provisions
of this Section 4.6 and the special provisions of Sections 4.7 and 6.1.E, LTIP
Units shall be treated as OP Units, with all of the rights, privileges and
obligations attendant thereto. For purposes of computing the Members’ Percentage
Interests, holders of LTIP Units shall be treated as OP Unit holders and LTIP
Units shall be treated as OP Units. In particular, the Company shall maintain at
all times a one-to-one correspondence between LTIP Units and OP Units for
conversion, distribution and other purposes, including, without limitation,
complying with the following procedures:

(i)If an Adjustment Event occurs, then the Managing Member shall make a
corresponding adjustment to the LTIP Units to maintain a one-for-one conversion
and economic equivalence ratio between OP Units and LTIP Units.  If more than
one Adjustment Event occurs, the adjustment to the LTIP Units need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously.  If the Company takes
an action affecting the OP Units other than actions specifically defined as
“Adjustment Events” and in the opinion of the Managing Member such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the Managing Member shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
applicable Equity Incentive Plan, in such manner and at such time as the
Managing Member, in its sole discretion, may determine to be appropriate under
the circumstances.  If an adjustment is made to the LTIP Units, as herein
provided, the Company shall promptly file in the books and records of the
Company an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest
error.  Promptly after filing of such certificate, the Company shall mail a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such adjustment; and

(ii)Subject to the provisions of Sections 5.1.C, 5.1.D and 5.1.E, the LTIP
Unitholders shall, when, as and if distributions with respect to OP Units are
authorized and declared by the Managing Member out of assets legally available
for that purpose, be entitled to receive distributions in an amount per LTIP
Unit equal to the distributions per OP Unit paid to holders of OP Units on such
Company Record Date established by the Managing Member with respect to such
distribution. So long as any LTIP Units are outstanding, no distributions
(whether in cash or in kind) shall be authorized, declared or paid on OP Units,
unless equal distributions have been or contemporaneously are authorized,
declared and paid on the LTIP Units.




20

--------------------------------------------------------------------------------

 

B.Priority.  Subject to the provisions of this Section 4.6 and the special
provisions of Sections 4.7 , 5.1.C, 5.1.D and 5.1.E, the LTIP Units shall rank
pari passu with the OP Units as to the payment of regular and special periodic
or other distributions and distribution of assets upon liquidation, dissolution
or winding up.  As to the payment of distributions and as to distribution of
assets upon liquidation, dissolution or winding up, any class or series of
Membership Units which by its terms specifies that it shall rank junior to, on a
parity with, or senior to the OP Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units. Subject to the terms of
any Vesting Agreement, an LTIP Unitholder shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of OP Units are entitled to transfer their OP Units pursuant to Article
XI.

C.Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i)Vesting Agreements.  LTIP Units may, in the sole discretion of the Managing
Member, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement.  The terms of any Vesting
Agreement may be modified by the Managing Member from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by any applicable Equity Incentive Plan.  LTIP Units that
have vested under the terms of a Vesting Agreement are referred to as “Vested
LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP Units.”

(ii)Forfeiture.  Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Company or the Managing Member to repurchase LTIP Units at a
specified purchase price or some other forfeiture of any LTIP Units, then if the
Company or the Managing Member exercises such right to repurchase or such
forfeiture occurs in accordance with the applicable Vesting Agreement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose.  Unless
otherwise specified in the Vesting Agreement, no consideration or other payment
shall be due with respect to any LTIP Units that have been forfeited, other than
any distributions declared with respect to a Company Record Date prior to the
effective date of the forfeiture. In connection with any repurchase or
forfeiture of LTIP Units, the balance of the portion of the Capital Account of
the LTIP Unitholder that is attributable to all of his or her LTIP Units shall
be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.1.E hereof, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any.

(iii)Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.1.E.  LTIP Units shall be allocated Net
Income and Net Loss, for any taxable year or portion of a taxable year occurring
after such issuance and prior to the Distribution Participation Date for such
LTIP Units, to the extent that the date of issuance and the Distribution
Participation Date are not the same under the terms of the applicable Vesting
Agreement, in amounts per LTIP Unit equal to the amounts allocated per OP Unit
for the same period multiplied by the LTIP Unit Sharing Percentage for such LTIP
Units.  Commencing with the portion of the taxable year of the Company that
begins on the Distribution Participation Date established for any LTIP Units,
such LTIP Units shall be allocated Net Income and Net Loss in

21

--------------------------------------------------------------------------------

 

amounts per LTIP Unit equal to the amounts allocated per OP Unit.  The
allocations provided by the preceding sentence shall be subject to Section 6.1.A
and Section 6.1.B of the Agreement.  The Managing Member is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made after
the Distribution Participation Date, so that the ratio of (i) the total amount
of Net Income or Net Loss allocated with respect to each LTIP Unit in the
taxable year in which that LTIP Unit’s Distribution Participation Date falls, to
(ii) the total amount distributed to that LTIP Unit with respect to such period,
is equal to such ratio as computed for the OP Units held by the Managing Member.

(iv)Redemption.  The Redemption Right provided to the holders of OP Units under
Section 8.6 hereof shall not apply with respect to LTIP Units unless and until
they are converted to OP Units as provided in clause (v) below and Section 4.7.

(v)Conversion to OP Units. Vested LTIP Units are eligible to be converted into
OP Units in accordance with Section 4.7.

D.Voting.  LTIP Unitholders shall (a) have the same voting rights as the
Non-Managing Members, with the LTIP Units voting as a single class with the OP
Units and having one vote per LTIP Unit; and (b) have the additional voting
rights that are expressly set forth below. So long as any LTIP Units remain
outstanding, the Company shall not, without the affirmative vote of the holders
of a majority of the LTIP Units outstanding at the time, given in person or by
proxy, either in writing or at a meeting (voting separately as a class), amend,
alter or repeal, whether by merger, consolidation or otherwise, the provisions
of this Agreement applicable to LTIP Units so as to materially and adversely
affect any right, privilege or voting power of the LTIP Units or the LTIP
Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of OP Units (including the OP Units held by the Managing Member); but
subject, in any event, to the following provisions:

(i)With respect to any OP Unit Transaction (as defined in Section 4.7.F hereof),
so long as the LTIP Units are treated in accordance with Section 4.7.F hereof,
the consummation of such OP Unit Transaction shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting powers of
the LTIP Units or the LTIP Unitholders as such; and

(ii)Any creation or issuance of any Membership Units or of any class or series
of Membership Interest in accordance with the terms of this Agreement,
including, without limitation, additional OP Units or LTIP Units, whether
ranking senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into OP Units.

22

--------------------------------------------------------------------------------

 

Section 4.7

Conversion of LTIP Units.

A.Conversion Right.  An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into fully paid and non-assessable OP Units; provided,
however, that a holder may not exercise the Conversion Right for fewer than one
thousand (1,000) Vested LTIP Units or, if such holder holds fewer than one
thousand (1,000) Vested LTIP Units, all of the Vested LTIP Units held by such
holder.  LTIP Unitholders shall not have the right to convert Unvested LTIP
Units into OP Units until they become Vested LTIP Units; provided, however, that
when an LTIP Unitholder is notified of the expected occurrence of an event that
will cause his or her Unvested LTIP Units to become Vested LTIP Units, such LTIP
Unitholder may give the Company a Conversion Notice conditioned upon and
effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the Company
subject to such condition.  The Managing Member shall have the right at any time
to cause a conversion of Vested LTIP Units into OP Units, provided, however,
that any Special LTIP Unit Distribution payable with respect to such Vested LTIP
Units is paid prior to such conversion.  In all cases, the conversion of any
LTIP Units into OP Units shall be subject to the conditions and procedures set
forth in this Section 4.7.

B.Exercise by an LTIP Unitholder.  A holder of Vested LTIP Units may convert
such LTIP Units into an equal number of fully paid and non-assessable OP Units,
giving effect to all adjustments (if any) made pursuant to Section 4.6
hereof.  Notwithstanding the foregoing, in no event may a holder of Vested LTIP
Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Non-Managing Member, to the extent attributable
to its ownership of LTIP Units, divided by (y) the OP Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “Capital
Account Limitation”). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit F to this Agreement to the Company (with a copy to the Managing
Member) not less than ten (10) nor more than sixty (60) days prior to a date
(the “Conversion Date”) specified in such Conversion Notice; provided, however,
that if the Managing Member has not given to the LTIP Unitholders notice of a
proposed or upcoming OP Unit Transaction (as defined in Section 4.7.F hereof) at
least thirty (30) days prior to the effective date of such OP Unit Transaction,
then LTIP Unitholders shall have the right to deliver a Conversion Notice until
the earlier of (x) the tenth day after such notice from the Managing Member of a
OP Unit Transaction or (y) the third business day immediately preceding the
effective date of such OP Unit Transaction.  A Conversion Notice shall be
provided in the manner provided in Section 15.1.  Each LTIP Unitholder covenants
and agrees with the Company that all Vested LTIP Units to be converted pursuant
to this Section 4.7.B shall be free and clear of all liens and
encumbrances.  Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.6 relating to
those OP Units that will be issued to such holder upon conversion of such LTIP
Units into OP Units in advance of the Conversion Date; provided, however, that
the redemption of such OP Units by the Company shall in no event take place
until after the Conversion Date.  For clarity, it is noted that the objective of
this paragraph is to put an LTIP Unitholder in a position where, if he or she so
wishes, the OP Units into which his or her Vested LTIP Units will be converted
can be redeemed by the Company simultaneously with such conversion, with the
further consequence that, if the Managing Member elects to assume and perform
the Company’s

23

--------------------------------------------------------------------------------

 

redemption obligation with respect to such OP Units under Section 8.6 hereof by
delivering to such holder Shares rather than cash, then such holder can have
such Shares issued to him or her simultaneously with the conversion of his or
her Vested LTIP Units into OP Units.  The Managing Member and LTIP Unitholder
shall reasonably cooperate with each other to coordinate the timing of the
events described in the foregoing sentence.  An LTIP Unitholder may give a
Conversion Notice with respect to Unvested LTIP Units, provided that such
Unvested LTIP Units become Vested LTIP Units on or prior to the Conversion Date.

C. Forced Conversion.  The Company, at any time at the election of the Managing
Member, may cause any number of Vested LTIP Units held by an LTIP Unitholder to
be converted (a “Forced Conversion”) into an equal number of fully paid and
non-assessable OP Units, giving effect to all adjustments (if any) made pursuant
to Section 4.6; provided, however, that the Company may not cause Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 4.7.B or
with respect to which a Special LTIP Unit Distribution is payable and has not
been paid.  In order to exercise its right of Forced Conversion, the Company
shall deliver a notice (a “Forced Conversion Notice”) in the form attached as
Exhibit G to this Agreement to the applicable LTIP Unitholder not less than ten
(10) nor more than sixty (60) days prior to the Conversion Date specified in
such Forced Conversion Notice.  A Forced Conversion Notice shall be provided in
the manner provided in Section 15.1.

D. Completion of Conversion.  A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Company has given a Forced
Conversion Notice shall occur automatically after the close of business on the
applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Company with the issuance as of the opening of business on
the next day of the number of OP Units issuable upon such conversion.  After the
conversion of LTIP Units as aforesaid, the Company shall deliver to such LTIP
Unitholder, upon his or her written request, a certificate of the Managing
Member certifying the number of OP Units and remaining LTIP Units, if any, held
by such person immediately after such conversion.  The Assignee of any
Non-Managing Member pursuant to Article XI hereof may exercise the rights of
such Non-Managing Member pursuant to this Section 4.7 and such Non-Managing
Member shall be bound by the exercise of such rights by the Assignee.

E.Impact of Conversions for Purposes of Section 6.1.E.  For purposes of making
future allocations under Section 6.1.E hereof and applying the Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the OP Unit Economic Balance.

F. OP Unit Transactions.  If the Company or the Managing Member Entity shall be
a party to any OP Unit Transaction, then the Managing Member shall, immediately
prior to the OP Unit Transaction, exercise its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the OP Unit Transaction or that would occur in connection with the OP Unit
Transaction if the assets of the Company were sold at the OP Unit Transaction
price or, if applicable, at a value determined by the Managing Member in good
faith using the value

24

--------------------------------------------------------------------------------

 

attributed to the Membership Units in the context of the OP Unit Transaction (in
which case the Conversion Date shall be the effective date of the OP Unit
Transaction).  In anticipation of such Forced Conversion and the consummation of
the OP Unit Transaction, the Company shall use commercially reasonable efforts
to cause each LTIP Unitholder to be afforded the right to receive in connection
with such OP Unit Transaction in consideration for the OP Units into which his
or her LTIP Units will be converted the same kind and amount of cash, securities
and other property (or any combination thereof) receivable upon the consummation
of such OP Unit Transaction by a holder of the same number of OP Units, assuming
such holder of OP Units is not a Person with which the Company consolidated or
into which the Company merged or which merged into the Company or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
affiliate of a Constituent Person.  In the event that holders of OP Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the OP Unit Transaction, prior to such OP Unit Transaction the
Managing Member shall give prompt written notice to each LTIP Unitholder of such
election, and shall use commercially reasonable efforts to afford the LTIP
Unitholders the right to elect, by written notice to the Managing Member, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into OP Units in connection with such OP Unit
Transaction.  If an LTIP Unitholder fails to make such an election, such holder
(and any of its transferees) shall receive upon conversion of each LTIP Unit
held him or her (or by any of his or her transferees) the same kind and amount
of consideration that a holder of a OP Unit would receive if such OP Unit holder
failed to make such an election.  Subject to the rights of the Company and the
Managing Member under any Vesting Agreement and any applicable Equity Incentive
Plan, to the extent any LTIP Units are then outstanding, the Company shall use
commercially reasonable efforts to cause the terms of any OP Unit Transaction to
be consistent with the provisions of this Section 4.7.F and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any LTIP Unitholders whose LTIP Units will not be converted into OP
Units in connection with the OP Unit Transaction that will (i) contain
provisions enabling the holders of LTIP Units that remain outstanding after such
OP Unit Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the OP Units and (ii) preserve as
far as reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in this Agreement for the
benefit of the LTIP Unitholders.

ARTICLE V

DISTRIBUTIONS

Section 5.1

Requirement and Characterization of Distributions

A.Distribution of Operating Income.  The Managing Member shall distribute at
least quarterly an amount equal to one hundred percent (100%) of the Available
Cash of the Company with respect to such quarter or shorter period to the
Members in accordance with the terms established for the class or classes of
Membership Interests held by such Members who are Members on the respective
Company Record Date with respect to such quarter or shorter period as provided
in Sections 5.1.B and in accordance with the respective terms established for
each class of Membership Interest. Notwithstanding anything to the contrary
contained herein, in no event may a Member receive a distribution of Available
Cash with respect to a Membership Unit for a quarter or shorter period if such
Member is entitled to receive a distribution with respect to

25

--------------------------------------------------------------------------------

 

a Share for which such Membership Unit has been redeemed or exchanged.  Unless
otherwise expressly provided for herein, or in the terms established for a new
class or series of Membership Interests created in accordance with Article IV
hereof, no Membership Interest shall be entitled to a distribution in preference
to any other Membership Interest.  If the Managing Member Entity has chosen to
attempt to qualify as a REIT, the Managing Member shall make such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with the qualification of the Managing Member Entity as a REIT, to distribute
Available Cash (a) to Non-Managing Members in a manner that would not cause any
such distribution or portion thereof to be treated as part of a sale of property
to the Company by a Non-Managing Member under Section 707 of the Code or the
Regulations thereunder; provided, however, that none of the Managing Member, the
Managing Member Entity, and the Company shall have liability to a Non-Managing
Member under any circumstances as a result of any distribution to a Non-Managing
Member being so treated, and (b) to the Managing Member Entity in an amount
sufficient to enable the Managing Member Entity to make distributions to its
shareholders that will enable the Managing Member Entity to (1) satisfy the
requirements for qualification as a REIT under the Code and the Regulations (the
“REIT Requirements”), and (2) avoid any federal income or excise tax liability.

B.Method.

(i)Each holder of Membership Interests, if any, that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Membership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Company Record Date); and

(ii)To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i) (if
applicable), with respect to Membership Interests that are not entitled to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Company Record Date).

C.Distributions With Respect to LTIP Units.  Commencing from the Distribution
Participation Date established for any LTIP Units, for any quarterly or other
period holders of such LTIP Units shall be entitled to receive, if, when and as
regular cash distributions are authorized by the Managing Member out of funds
legally available for the payment of distributions, regular cash distributions
in an amount per unit equal to the distribution payable on each OP Unit for the
corresponding quarterly or other period (the “LTIP Distribution Amount”).  In
addition, from and after the Distribution Participation Date, LTIP Units shall
be entitled to receive, if, when and as non-liquidating special, extraordinary
or other distributions are authorized by the Managing Member out of funds or
other property legally available for the payment of distributions,
non-liquidating special, extraordinary or other distributions in an amount per
unit equal to the amount of any non-liquidating special, extraordinary or other
distributions payable on the OP Units which may be made from time to time.  LTIP
Units shall also be entitled to receive, if, when and as distributions
representing proceeds of a sale or other disposition of all or substantially all
of the assets of the Company are authorized by the Managing Member out of funds
or other property legally available for the payment of

26

--------------------------------------------------------------------------------

 

distributions, distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Company in an
amount per unit equal to the amount of any such distributions payable on the OP
Units, whether made prior to, on or after the Distribution Participation Date,
provided that the amount of such distributions shall not exceed the positive
balances of the Capital Accounts of the holders of such LTIP Units to the extent
attributable to the ownership of such LTIP Units.  Distributions on the LTIP
Units, if authorized, shall be payable on such dates and in such manner as may
be authorized by the Managing Member (any such date, a “Distribution Payment
Date”); provided that the Distribution Payment Date and the record date for
determining which holders of LTIP Units are entitled to receive a distribution
shall be the same as the corresponding dates relating to the corresponding
distribution on the OP Units.

D.Special LTIP Unit Distribution.  As of the Distribution Participation Date for
an LTIP Unit that is not forfeited on or prior to such Distribution
Participation Date, the holder of such LTIP Unit will be entitled to receive a
special distribution (the “Special LTIP Unit Distribution”) with respect to such
unit, equal to the Aggregate Special LTIP Unit Distribution Amount with respect
to such LTIP Unit, divided by the total number of such holder’s LTIP Units that
(A) have the same Distribution Participation Date, (B) were issued as part of
the same award or program for purposes of Section 4.6 as specified in the
Vesting Agreement or other documentation pursuant to which such LTIP Units are
issued (the “Same Award” with respect to such LTIP Unit), and (C) are not
forfeited on or prior to such Distribution Participation
Date; provided, however, that such amount shall not exceed either (x) the amount
of non-liquidating cash distributions per unit that were paid on the OP Units on
or after the date of the issuance of such LTIP Unit (or such other date as is
specified as the Distribution Measurement Date in the Vesting Agreement or other
documentation pursuant to which such LTIP Unit is issued) (such date being
referred to as the “Distribution Measurement Date” with respect to such LTIP
Unit) and prior to such Distribution Participation Date or (y) an amount that,
together with all other Special LTIP Unit Distributions made to such holder on
the same date with respect to such holder’s other LTIP Units issued as part of
the Same Award as such LTIP Unit, exceeds the positive balance of the Capital
Account of such holder to the extent attributable to such LTIP Units.  The
“Aggregate Special LTIP Unit Distribution Amount” with respect to a holder’s
LTIP Unit equals the aggregate amount determined by totaling, for each of such
holder’s LTIP Units that were issued as part of the Same Award, (x) the amount
of non-liquidating cash distributions per unit that were paid on the OP Units on
or after the Distribution Measurement Date with respect to such LTIP Unit and
prior to the earlier of the Distribution Participation Date for such LTIP Unit
or the Distribution Participation Date for the LTIP Unit with respect to which
the Aggregate Special LTIP Unit Distribution Amount is being calculated,
multiplied by (y) the LTIP Unit Sharing Percentage for such LTIP Unit, and
subtracting from such total aggregate amount all Special LTIP Unit Distributions
previously made with respect to LTIP Units that were issued as part of the Same
Award.  The Special LTIP Unit Distribution for an LTIP Unit will be payable on
the first Distribution Payment Date on or after the Distribution Participation
Date for such LTIP Unit if and when authorized by the Managing Member out of
funds legally available for the payment of distributions; provided that, to the
extent not otherwise prohibited by the terms of any class of Membership
Interests entitled to any preference in distribution and authorized by the
Managing Member out of funds legally available for the payment of distributions,
such Special LTIP Unit Distribution may be paid prior to such Distribution

27

--------------------------------------------------------------------------------

 

Payment Date.  On or after the Distribution Participation Date with respect to
an LTIP Unit, if such LTIP Unit is outstanding, no distributions (other than in
OP Units, LTIP Units or other Membership Interests ranking on par with or junior
to such units as to distributions and upon liquidation, dissolution or winding
up of the affairs of the Company) shall be declared or paid or set apart for
payment upon the OP Units, the LTIP Units or any other Membership Interests
ranking junior to or on a parity with the LTIP Unit as to distributions for any
period (other than Special LTIP Unit Distributions with respect to LTIP Units
that had an earlier Distribution Participation Date) unless the full amount of
any Special LTIP Unit Distributions due with respect to such LTIP Unit have been
or contemporaneously are declared and paid.

E.LTIP Units Intended to Qualify as Profits Interests.  Distributions made
pursuant to this Section 5.1 shall be adjusted as necessary to ensure that the
amount apportioned to each LTIP Unit does not exceed the amount attributable to
items of Company income or gain realized after the date such LTIP Unit was
issued by the Company.  The intent of this Section 5.1.E is to ensure that any
LTIP Units issued after the date of this Agreement qualify as “profits
interests” under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9, 1993) and
Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001), and
this Section 5.1 shall be interpreted and applied consistently therewith. The
Managing Member at its discretion may amend this Section 5.1.E to ensure that
any LTIP Units granted after the date of this Agreement will qualify as “profits
interests” under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9, 1993) and
Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001) (and any other
similar rulings or regulations that may be in effect at such time).

Section 5.2

Distributions in Kind

The Managing Member may determine, in its sole and absolute discretion, to make
a distribution in kind of Company assets to the holders of Membership Interests,
and such assets shall be distributed in such a fashion as to ensure that the
fair market value is distributed and allocated in the same manner as a cash
distribution in accordance with Articles V, VI and XIII hereof

Section 5.3

Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the Managing Member, the Non-Managing Members or Assignees shall
be treated as amounts distributed to the Managing Member, Non-Managing Members
or Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

Section 5.4

Distributions upon Liquidation 

Proceeds from a Liquidating Event shall be distributed to the Members in
accordance with Section 13.2.




28

--------------------------------------------------------------------------------

 

Section 5.5

Revisions to Reflect Issuance of Membership Interests

If the Company issues Membership Interests to the Managing Member or any
Additional Non-Managing Member pursuant to Article IV hereof, the Managing
Member shall make such revisions to this Article V and the Member Registry in
the books and records of the Company as it deems necessary to reflect the terms
of the issuance of such Membership Interests.  Such revisions shall not require
the consent or approval of any other Member.  In the absence of any agreement to
the contrary, an Additional Non-Managing Member shall be entitled to the
distributions set forth in Section 5.1 (without regard to this Section 5.5) with
respect to the period during which the closing of its contribution to the
Company occurs, multiplied by a fraction the numerator of which is the number of
days from and after the date of such closing through the end of the applicable
period, and the denominator of which is the total number of days in such period.

ARTICLE VI

ALLOCATIONS

Section 6.1

Allocations for Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Members among themselves, the Company’s items of income, gain, loss and
deduction (computed in accordance with Exhibit B) shall be allocated among the
Members in each taxable year (or portion thereof) as provided herein below.

A.Net Income.  After giving effect to the special allocations set forth in
Section 1 of Exhibit C of the Company Agreement and any special allocations
required to be made pursuant to Section 6.1.E, Net Income shall be allocated:

 

(1)

first, to the Managing Member to the extent that Net Loss previously allocated
to the Managing Member pursuant to Section 6.1.B(6) exceed Net Income previously
allocated to the Managing Member pursuant to this clause (1);

 

(2)

second, to each DRO Member until the cumulative Net Income allocated to such DRO
Member under this clause (2) equals the cumulative Net Loss allocated to such
DRO Member under Section 6.1.B(5) (and among the DRO Members, pro rata in
proportion to their respective percentages of the cumulative Net Loss allocated
to all DRO Members pursuant to Section 6.1.B(5) hereof);

 

(3)

third, to the Managing Member until the cumulative Net Income allocated under
this clause (3) equals the cumulative Net Loss allocated the Managing Member
under Section 6.1.B(4);

 

(4)

fourth, to the holders of any Membership Interests that are entitled to any
preference upon liquidation until the cumulative Net Income allocated under this
clause (4) equals the cumulative Net Loss allocated to such Members under
Section 6.1.B(3);

29

--------------------------------------------------------------------------------

 

 

(5)

fifth, to the holders of any Membership Interests that are entitled to any
preference in distribution in accordance with the rights of any other class of
Membership Interests until each such Membership Interest has been allocated, on
a cumulative basis pursuant to this clause (5), Net Income equal to the amount
of distributions payable that are attributable to the preference of such class
of Membership Interests, whether or not paid (and, within such class, pro rata
in proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made);

 

(6)

sixth, to the holders of any Membership Interests that are not entitled to any
preference upon liquidation until the cumulative Net Income allocated under this
clause (6) equals the cumulative Net Loss allocated to such Members under
Section 6.1.B(2); and

 

(7)

finally, with respect to Membership Interests that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

B.Net Loss.  After giving effect to the special allocations set forth in
Section 1 of Exhibit C of the Company Agreement and any special allocations
required to be made pursuant to Sections 6.1.E, Net Loss shall be allocated:

 

(1)

first, to the holders of Membership Interests that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, in proportion to, and to the extent
that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(7) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Membership Interests pursuant to clause (ii) of
Section 5.1.B and (b) Net Loss allocated under this clause (1);

 

(2)

second, with respect to classes of Membership Interests that are not entitled to
any preference in distribution upon liquidation, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Loss shall not be allocated to any Member pursuant to this Section 6.1.B(2) to
the extent that such allocation would cause such Member to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in each case (i) by not including in the Members’ Adjusted
Capital Accounts any amount that a Member is obligated to contribute to the
Company with respect to any deficit in its Capital Account pursuant to
Section 13.3 and (ii) in the case of a Member who also holds classes of
Membership Interests that are entitled to any preferences in distribution upon
liquidation, by subtracting from such Members’ Adjusted Capital Account the
amount of such preferred

30

--------------------------------------------------------------------------------

 

distribution to be made upon liquidation) at the end of such taxable year (or
portion thereof);

 

(3)

third, with respect to classes of Membership Interests that are entitled to any
preference in distribution upon liquidation, in reverse order of the priorities
of each such class (and within each such class, pro rata in proportion to their
respective Percentage Interests as of the last day of the period for which such
allocation is being made); provided, however, that Net Loss shall not be
allocated to any Member pursuant to this Section 6.1.B(3) to the extent that
such allocation would cause such Member to have an Adjusted Capital Account
Deficit (or increase any existing Adjusted Capital Account Deficit) (determined
in each case by not including in the Members’ Adjusted Capital Accounts any
amount that a Member is obligated to contribute to the Company with respect to
any deficit in its Capital Account pursuant to Section 13.3) at the end of such
taxable year (or portion thereof);

 

(4)

fourth, to the Managing Member in an amount equal to the excess of (a) the
amount of the Company’s Recourse Liabilities over (b) the Aggregate DRO Amount;

 

(5)

fifth, to and among the DRO Members, in proportion to their respective DRO
Amounts, until such time as the DRO Members as a group have been allocated
cumulative Net Loss pursuant to this clause (5) equal to the Aggregate DRO
Amount; and

 

(6)

thereafter, to the Managing Member.

C.Allocation of Nonrecourse Debt.  For purposes of Regulation
Section 1.752-3(a), the Members agree that Nonrecourse Liabilities of the
Company in excess of the sum of (i) the amount of Company Minimum Gain and
(ii) the total amount of Nonrecourse Built-in Gain shall be allocated by the
Managing Member by taking into account facts and circumstances relating to each
Member’s respective interest in the profits of the Company unless and to the
extent provided otherwise in an agreement between any Member and the
Company.  For this purpose, the Managing Member shall have the sole and absolute
discretion in any Fiscal Year to allocate such excess Nonrecourse Liabilities
among the Members in any manner permitted under Code Section 752 and the
Regulations thereunder.

D.Recapture Income.  Any gain allocated to the Members upon the sale or other
taxable disposition of any Company asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C, be
characterized as Recapture Income in the same proportions and to the same extent
as such Members have been allocated any deductions directly or indirectly giving
rise to the treatment of such gains as Recapture Income.

E.Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.1.A, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the OP Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units,




31

--------------------------------------------------------------------------------

 

plus the aggregate net amount of Net Income and Net Loss allocated to such LTIP
Units prior to the Distribution Participation Date with respect to such LTIP
Units less the amount of any Special LTIP Unit Distributions with respect to
such LTIP Units (such amount, the “Target Balance”); provided, however, that no
such Liquidating Gains will be allocated with respect to any particular LTIP
Unit unless and to the extent that such Liquidating Gains, when aggregated with
other Liquidating Gains realized since the issuance of such LTIP Unit, exceed
Liquidating Losses realized since the issuance of such LTIP Unit.  After giving
effect to the special allocations set forth in Section 1 of Exhibit C hereto,
and notwithstanding the provisions of Sections 6.1.A and 6.1.B above, in the
event that, due to distributions with respect to OP Units in which the LTIP
Units do not participate or otherwise, the Economic Capital Account Balances of
any present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceed the Target Balance, then Liquidating
Losses shall be allocated to such holder to the extent necessary to reduce or
eliminate the disparity.  In the event that Liquidating Gains or Liquidating
Losses are allocated under this Section 6.1.E, Net Income allocable
under Section 6.1.A(6) and any Net Loss shall be recomputed without regard to
the Liquidating Gains or Liquidating Losses so allocated. For this purpose,
“Liquidating Gains” means net gains that are or would be realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Company, including but not limited to net capital gain realized in
connection with an adjustment to the value of Company assets under Section
704(b) of the Code made pursuant to Section 1.D of Exhibit B of the Company
Agreement.  “Liquidating Losses” means any net capital loss realized in
connection with any such event.  The “Economic Capital Account Balances” of the
LTIP Unitholders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units, plus the amount of their share of
any Member Minimum Gain or Company Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units and computed on a hypothetical
basis after taking into account all allocations through the date on which any
allocation is made under this Section 6.1.E, but prior to the realization of any
Liquidating Gains.  Similarly, the “OP Unit Economic Balance” shall mean (i) the
Capital Account balance of the Managing Member, plus the amount of the Managing
Member’s share of any Member Minimum Gain or Company Minimum Gain, in either
case to the extent attributable to the Managing Member’s ownership of OP Units
and computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.1.E, but
prior to the realization of any Liquidating Gains, divided by (ii) the number of
the Managing Member’s OP Units. Any such allocations shall be made among the
LTIP Unitholders in proportion to the amounts required to be allocated to each
under this Section 6.1.E. The parties agree that the intent of this Section
6.1.E is to make the Capital Account balance associated with each LTIP Unit to
be economically equivalent to the Capital Account balance associated with the
Managing Member’s OP Units (on a per-unit basis, other than differences
resulting from the allocation of Net Income and Net Loss allocated to such LTIP
Units prior to the Distribution Participation Date with respect to such LTIP
Units in excess of the amount of Special LTIP Unit Distributions paid with
respect to such LTIP Units), to the extent that Liquidating Gains are of a
sufficient magnitude to do so upon a sale of all or substantially all of the
assets of the Company, or upon an adjustment to the Members’ Capital Accounts
pursuant to Section 1.D of Exhibit B.  To the extent the LTIP Unitholders
receive a distribution in excess of their Capital Accounts, such distribution
will be a guaranteed payment under Section 707(c) of the Code.

32

--------------------------------------------------------------------------------

 

Section 6.2

Revisions to Allocations to Reflect Issuance of Membership Interests

If the Company issues Membership Interests to the Managing Member or any
Non-Managing Additional Member pursuant to Article IV hereof, the Managing
Member shall make such revisions to this Article VI and the Member Registry in
the books and records of the Company as it deems necessary to reflect the terms
of the issuance of such Membership Interests, including making preferential
allocations to classes of Membership Interests that are entitled thereto.  Such
revisions shall not require the consent or approval of any other Member.

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1

Management

A.Powers of Managing Member. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
are and shall be exclusively vested in the Managing Member, and no Non-Managing
Member shall have any right to participate in or exercise control or management
power over the business and affairs of the Company.  The Managing Member may not
be removed by the Non-Managing Members with or without cause.  In addition to
the powers now or hereafter granted a managing member of a limited liability
company under applicable law or which are granted to the Managing Member under
any other provision of this Agreement, the Managing Member shall have full power
and authority to do all things deemed necessary or desirable by it to conduct
the business of the Company, to exercise all powers set forth in Section 3.2 and
to effectuate the purposes set forth in Section 3.1, including, without
limitation:

 

(1)

the making of any expenditures, the lending or borrowing of money (including,
without limitation, making prepayments on loans and borrowing money to permit
the Company to make distributions to its Members in such amounts as are required
under Section 5.1.A or will permit the Managing Member Entity (so long as the
Managing Member Entity chooses to attempt to qualify as a REIT) to avoid the
payment of any U.S. federal income tax (including, for this purpose, any excise
tax pursuant to Section 4981 of the Code) and to make distributions to its
shareholders sufficient to permit the Managing Member Entity to maintain its
REIT status), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities including, without limitation, the assumption
or guarantee of the debt of the Managing Member, its Subsidiaries or the
Company’s Subsidiaries, the issuance of evidences of indebtedness (including the
securing of same by mortgage, deed of trust or other lien or encumbrance on the
Company’s assets) and the incurring of any obligations the Managing Member deems
necessary for the conduct of the activities of the Company;

 

(2)

the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Company;

33

--------------------------------------------------------------------------------

 

 

(3)

the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any or all of the assets of the Company (including acquisition of
any new assets, the exercise or grant of any conversion, option, privilege or
subscription right or other right available in connection with any assets at any
time held by the Company) or the merger, consolidation, reorganization or other
combination of the Company or any Subsidiary of the Company with or into another
entity on such terms as the Managing Member deems proper;

 

(4)

the use of the assets of the Company (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit, including, without limitation, the financing of the conduct
of the operations of the Managing Member, the Company or any of the Company’s
Subsidiaries, the lending of funds to other Persons (including, without
limitation, the Managing Member, its Subsidiaries, the Company’s Subsidiaries
and any of their Affiliates) and the repayment of obligations of the Company and
its Subsidiaries and any other Person in which the Company has an equity
investment and the making of capital contributions to, and equity investments
in, its Subsidiaries;

 

(5)

the management, operation, leasing, landscaping, repair, alteration, demolition
or improvement of any real property or improvements owned by the Company or any
Subsidiary of the Company or any Person in which the Company has made a direct
or indirect equity investment;

 

(6)

the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the Managing Member considers useful or necessary to the
conduct of the Company’s operations or the implementation of the Managing
Member’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Company’s assets;

 

(7)

the mortgage, pledge, encumbrance or hypothecation of any assets of the Company;

 

(8)

the distribution of Company cash or other Company assets in accordance with this
Agreement;

 

(9)

the holding, managing, investing and reinvesting of cash and other assets of the
Company;

 

(10)

the collection and receipt of revenues and income of the Company;

 

(11)

the selection, designation of powers, authority and duties and the dismissal of
employees of the Company (including, without limitation, employees having titles
such as “president,” “vice president,” “secretary” and “treasurer”) and agents,
outside attorneys, accountants, consultants and contractors of the Company and




34

--------------------------------------------------------------------------------

 

the determination of their compensation and other terms of employment or hiring,
including waivers of conflicts of interest and the payment of their expenses and
compensation out of the Company’s assets;

 

(12)

the maintenance of such insurance (including, without limitation, directors,
trustees and officers insurance) for the benefit of the Company and the Members
(including, without limitation, the Managing Member Entity) and the directors,
trustees and officers thereof as the Managing Member deems necessary or
appropriate;

 

(13)

the formation of, or acquisition of an interest (including non-voting interests
in entities controlled by Affiliates of the Company or the Managing Member or
third parties) in, and the contribution of property to, any further limited or
general partnerships, joint ventures, limited liability companies, corporations
or other relationships that it deems desirable (including, without limitation,
the acquisition of interests in, and the contributions of funds or property to,
or making of loans to, its Subsidiaries and any other Person in which it has an
equity investment from time to time, or the incurrence of indebtedness on behalf
of such Persons or the guarantee of the obligations of such Persons); provided,
however, that as long as the Managing Member Entity has determined to attempt to
continue to qualify as a REIT, the Company may not engage in any such formation,
acquisition or contribution that would cause the Managing Member Entity to fail
to qualify as a REIT;

 

(14)

the control of any matters affecting the rights and obligations of the Company
or any Subsidiary of the Company, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution or abandonment
of any claim, cause of action, liability, debt or damages due or owing to or
from the Company or any Subsidiary of the Company, the commencement or defense
of suits, legal proceedings, administrative proceedings, arbitrations or other
forms of dispute resolution, the representation of the Company or any Subsidiary
of the Company in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(15)

the determination of the fair market value of any Company property distributed
in kind, using such reasonable method of valuation as the Managing Member may
adopt;

 

(16)

the exercise, directly or indirectly, through any attorney-in-fact acting under
a general or limited power of attorney, of any right, including the right to
vote, appurtenant to any assets or investment held by the Company or any
Subsidiary of the Company;

 

(17)

the exercise of any of the powers of the Managing Member enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Company or




35

--------------------------------------------------------------------------------

 

any other Person in which the Company has a direct or indirect interest,
individually or jointly with any such Subsidiary or other Person;

 

(18)

the exercise of any of the powers of the Managing Member enumerated in this
Agreement on behalf of any Person in which the Company does not have any
interest pursuant to contractual or other arrangements with such Person;

 

(19)

the making, executing and delivering of any and all deeds, leases, notes, deeds
to secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or other legal
instruments or agreements in writing necessary or appropriate in the judgment of
the Managing Member for the accomplishment of any of the powers of the Managing
Member enumerated in this Agreement;

 

(20)

the distribution of cash to acquire Membership Units held by a Non-Managing
Member in connection with a Non-Managing Member’s exercise of its Redemption
Right under Section 8.6;

 

(21)

the determination regarding whether a payment to a Member who exercises its
Redemption Right under Section 8.6 that is assumed by the Managing Member Entity
will be paid in the form of the Cash Amount or the Shares Amount, except as such
determination may be limited by Section 8.6.

 

(22)

the acquisition of Membership Interests in exchange for cash, debt instruments
and other property;

 

(23)

the maintenance of the Member Registry in the books and records of the Company
to reflect the Capital Contributions and Percentage Interests of the Members as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance and transfer of Membership
Units, the admission of any Additional Non-Managing Member or any Substituted
Non-Managing Member or otherwise;

 

(24)

the registration of any class of securities under the Securities Act or the
Securities Exchange Act, and the listing of any debt securities of the Company
on any exchange;

 

(25)

the issuance of additional Membership Units, as appropriate and in the Managing
Member’s sole and absolute discretion, in connection with capital contributions
by Additional Non-Managing Members and additional capital contributions by
Members pursuant to Article IV hereof;

 

(26)

the taking of any and all acts and things necessary or prudent to ensure that
the Company will not be classified as an association taxable as a corporation
for U.S. federal income tax purposes or a “publicly traded partnership” for
purposes of Section 7704 of the Code, including but not limited to imposing
restrictions on transfers, restrictions on the number of Members and
restrictions on redemptions;

36

--------------------------------------------------------------------------------

 

 

(27)

the filing of applications, communicating and otherwise dealing with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Company’s assets or any other aspect of the Company business;

 

(28)

taking of any action necessary or appropriate to comply with all regulatory
requirements applicable to the Company in respect of its business, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports, filings and
documents, if any, required under the Exchange Act, the Securities Act, or by
any national securities exchange requirements;

 

(29)

the enforcement of any rights against any Member pursuant to representations,
warranties, covenants and indemnities relating to such Member’s contribution of
property or assets to the Company; and

 

(30)

to take such other action, execute, acknowledge, swear to or deliver such other
documents and instruments, and perform any and all other acts that the Managing
Member deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Company (including, without
limitation, all actions consistent with allowing the Managing Member Entity at
all times to qualify as a REIT unless the Managing Member Entity voluntarily
terminates its REIT status) and to possess and enjoy all the rights and powers
of a managing member as provided by the Act.

B.No Approval by Non-Managing Members.  Each of the Non-Managing Members agrees
that the Managing Member is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Company without any
further act, approval or vote of the Members, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation,
to the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the Managing Member or the
Company of any agreement authorized or permitted under this Agreement shall be
in the sole and absolute discretion of the Managing Member without consideration
of any other obligation or duty, fiduciary or otherwise, of the Company or the
Non-Managing Members and shall not constitute a breach by the Managing Member of
any duty that the Managing Member may owe the Company or the Non-Managing
Members or any other Persons under this Agreement or of any duty stated or
implied by law or equity.  The Non-Managing Members acknowledge that the
Managing Member is acting for the collective benefit of the Company, the
Non-Managing Members and the shareholders of the Managing Member or the Managing
Member Entity.

C.Insurance.  At all times from and after the date hereof, the Managing Member
may cause the Company to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Company and its Subsidiaries and
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the Managing Member, in its sole and absolute discretion,
determines to be necessary.

 

37

--------------------------------------------------------------------------------

 

D.Working Capital and Other Reserves.  At all times from and after the date
hereof, the Managing Member may cause the Company to establish and maintain
working capital reserves in such amounts as the Managing Member, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Company under Article XIII.

Section 7.2

Articles of Organization

The Managing Member has previously filed the Articles of Organization with the
Department of State of New York. To the extent that such action is determined by
the Managing Member to be reasonable and necessary or appropriate, the Managing
Member shall file amendments to and restatements of the Articles of Organization
and do all the things to maintain the Company as a limited liability company (or
a company in which the members have limited liability) under the laws of the
State of New York and each other state, the District of Columbia or other
jurisdiction in which the Company may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the Managing Member shall not be
required, before or after filing, to deliver or mail a copy of the Articles of
Organization or any amendment thereto to any Non-Managing Member.  The Managing
Member shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited liability
company (or a company in which the members have limited liability) in the State
of New York and any other state, the District of Columbia or other jurisdiction
in which the Company may elect to do business or own property.

Section 7.3

Title to Company Assets

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Members, individually or collectively, shall have any ownership interest in such
Company assets or any portion thereof. Title to any or all of the Company assets
may be held in the name of the Company, the Managing Member or one or more
nominees, as the Managing Member may determine, in its sole and absolute
discretion, including Affiliates of the Managing Member. The Managing Member
hereby declares and warrants that any Company assets for which legal title is
held in the name of the Managing Member or any nominee or Affiliate of the
Managing Member shall be held by the Managing Member for the use and benefit of
the Company in accordance with the provisions of this Agreement. All Company
assets shall be recorded as the property of the Company in its books and
records, irrespective of the name in which legal title to such Company assets is
held.

Section 7.4

Reimbursement of the Managing Member

A.No Compensation.  Except as provided in this Section 7.4 and elsewhere in this
Agreement (including Section 10.3.C and the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the Managing Member shall not be compensated for its services as the managing
member of the Company.

 

38

--------------------------------------------------------------------------------

 

B.Responsibility for Company, Managing Member and Managing Member Entity
Expenses.  The Company shall be responsible for and shall pay all expenses
relating to the Company’s organization, the ownership of its assets and its
operations.  The Managing Member shall be reimbursed on a monthly basis, or such
other basis as the Managing Member may determine in its sole and absolute
discretion, for all expenses it incurs relating to or resulting from the
ownership and operation of, or for the benefit of, the Company (including,
without limitation, (i) expenses relating to the ownership of interests in and
operation of the Company, (ii) compensation of the officers and employees
including, without limitation, payments under any stock option or incentive plan
that provides for stock units, or other phantom stock, pursuant to which
employees will receive payments based upon dividends on or the value of Shares,
(iii) auditing expenses, (iv) director fees and expenses of the Managing Member
Entity, (v) all costs and expenses of being a public company, including costs of
filings with the Securities and Exchange Commission, reports and other
distributions to its shareholders, and (vi) all costs and expenses associated
with litigation involving the Managing Member and the Managing Member Entity,
the Company or any Subsidiary); provided, however, that (i) the amount of any
such reimbursement shall be reduced by (x) any interest earned by the Managing
Member with respect to bank accounts or other instruments or accounts held by it
on behalf of the Company as permitted in Section 7.5.A (which interest is
considered to belong to the Company and shall be paid over to the Company to the
extent not applied to reimburse the Managing Member for expenses hereunder); and
(y) any amount derived by the Managing Member from any investments permitted in
Section 7.5.A; (ii) if the Managing Member or Managing Member Entity qualifies
as a REIT, the Company shall not be responsible for any taxes that the Managing
Member Entity would not have been required to pay if that entity qualified as a
REIT for federal income tax purposes or any taxes imposed on the Managing Member
or Managing Member Entity by reason of that entity’s failure to distribute to
its shareholders an amount equal to its taxable income; (iii) the Company shall
not be responsible for expenses or liabilities incurred by the Managing Member
in connection with any business or assets of the Managing Member other than its
ownership of Membership Interests or operation of the business of the Company or
ownership of interests in Qualified Assets to the extent permitted in
Section 7.5.A; and (iv) the Company shall not be responsible for any expenses or
liabilities of the Managing Member that are excluded from the scope of the
indemnification provisions of Section 7.7.A by reason of the provisions of
clause (i), (ii) or (iii) thereof. The Managing Member shall determine in good
faith the amount of expenses incurred by it or the Managing Member Entity
related to the ownership of Membership Interests or operation of, or for the
benefit of, the Company.  If certain expenses are incurred that are related both
to the ownership of Membership Interests or operation of, or for the benefit of,
the Company and to the ownership of other assets (other than Qualified Assets as
permitted under Section 7.5.A) or the operation of other businesses, such
expenses will be allocated to the Company and such other entities (including the
Managing Member and Managing Member Entity) owning such other assets or
businesses in such a manner as the Managing Member in its sole and absolute
discretion deems fair and reasonable. Such reimbursements shall be in addition
to any reimbursement to the Managing Member and the Managing Member Entity
pursuant to Section 10.3.C and as a result of indemnification pursuant to
Section 7.7.  All payments and reimbursements hereunder shall be characterized
for U.S. federal income tax purposes as expenses of the Company incurred on its
behalf, and not as expenses of the Managing Member or Managing Member Entity.  

 

39

--------------------------------------------------------------------------------

 

C.Membership Interest Issuance Expenses.  The Managing Member shall also be
reimbursed for all expenses it incurs relating to any issuance of Membership
Interests, Shares, Debt of the Company, Funding Debt of the Managing Member or
the Managing Member Entity or rights, options, warrants or convertible or
exchangeable securities pursuant to Article IV (including, without limitation,
all costs, expenses, damages and other payments resulting from or arising in
connection with litigation related to any of the foregoing), all of which
expenses are considered by the Members to constitute expenses of, and for the
benefit of, the Company.

D.Repurchases of Shares. If the Managing Member Entity exercises its rights
under its organizational documents to purchase Shares or otherwise elects or is
required to purchase from its shareholders Shares in connection with a share
repurchase or similar program or otherwise, or for the purpose of delivering
such Shares to satisfy an obligation under any dividend reinvestment or equity
purchase program adopted by the Managing Member Entity, any employee equity
purchase plan adopted by the Managing Member Entity or any similar obligation or
arrangement undertaken by the Managing Member Entity in the future, the purchase
price paid by the Managing Member Entity for those Shares and any other expenses
incurred by the Managing Member Entity in connection with such purchase shall be
considered expenses of the Company and shall be reimbursable to the Managing
Member Entity, subject to the conditions that: (i) if those Shares subsequently
are to be sold by the Managing Member Entity, the Managing Member Entity shall
pay to the Company any proceeds received by the Managing Member Entity for those
Shares (provided, however, that a transfer of Shares for Membership Units
pursuant to Section 8.6 would not be considered a sale for such purposes); and
(ii) if such Shares are required to be cancelled pursuant to applicable law or
are not retransferred by the Managing Member Entity within thirty (30) days
after the purchase thereof, the Managing Member shall cause the Company to
cancel a number of Membership Units (rounded to the nearest whole Membership
Unit) held by the Managing Member equal to the product attained by multiplying
the number of those Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.

E.Reimbursement not a Distribution.  Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this
Section 7.4 is determined for U.S. federal income tax purposes not to constitute
a payment of expenses of the Company, the amount so determined shall constitute
a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Company and all Members and shall not be treated as a distribution for purposes
of computing the Members’ Capital Accounts.  Amounts deemed paid by the Company
to the Managing Member in connection with redemption of Membership Units
pursuant to Section 7.5.B shall be treated as a distribution for purposes of
computing the Member’s Capital Accounts.

F.Funding for Certain Capital Transactions. In the event that the Managing
Member Entity shall undertake to acquire (whether by merger, consolidation,
purchase, or otherwise) the assets or equity interests of another Person and
such acquisition shall require the payment of cash by the Managing Member Entity
(whether to such Person or to any other selling party or parties in such
transaction or to one or more creditors, if any, of such Person or such selling
party or parties), (a) the Company shall advance to the Managing Member Entity
the cash required to consummate such acquisition if, and to the extent that,
such cash is not to be obtained by the Managing Member Entity through an
issuance of Shares described in Section 4.2 or pursuant to a

40

--------------------------------------------------------------------------------

 

transaction described in Section 7.5.B, (b) the Managing Member Entity shall,
upon consummation of such acquisition, transfer to the Company (or cause to be
transferred to the Company), in full and complete satisfaction of such advance
and as required by Section 7.5, the assets or equity interests of such Person
acquired by the Managing Member Entity in such acquisition (or equity interests
in Persons owning all of such assets or equity interests), and (c) pursuant to
and in accordance with Section 4.2 and Section 7.5.B, the Company shall issue to
the Managing Member, Membership Interests and/or rights, options, warrants or
convertible or exchangeable securities of the Company having designations,
preferences and other rights that are substantially the same as those of any
additional Shares, other equity securities, New Securities and/or Convertible
Funding Debt, as the case may be, issued by the Managing Member Entity in
connection with such acquisition (whether issued directly to participants in the
acquisition transaction or to third parties in order to obtain cash to complete
the acquisition).  In addition to, and without limiting, the foregoing, in the
event that the Managing Member Entity engages in a transaction in which (x) the
Managing Member Entity (or a wholly owned direct or indirect Subsidiary of the
Managing Member Entity) merges with another entity (referred to as the “Parent
Entity”) that is organized in the UPREIT form (i.e., where the Parent Entity
holds substantially all of its assets and conducts substantially all of its
operations through a partnership, limited liability company or other entity
(referred to as an “Operating Entity”)) (“UPREIT”) and the Managing Member
Entity survives such merger, (y) such Operating Entity merges with or is
otherwise acquired by the Company in exchange in whole or in part for Membership
Interests, and (z) the Managing Member Entity is required or elects to pay part
of the consideration in connection with such merger involving the Parent Entity
in the form of cash and part of the consideration in the form of Shares, the
Company shall distribute to the Managing Member with respect to its existing
Membership Interest an amount of cash sufficient to complete such transaction
and the Managing Member shall cause the Company to cancel a number of Membership
Units (rounded to the nearest whole number) held by the Managing Member equal to
the product attained by multiplying the number of additional Shares of the
Managing Member Entity that the Managing Member Entity would have issued to the
Parent Entity or the owners of the Parent Entity in such transaction if the
entire consideration therefor were to have been paid in Shares by a fraction,
the numerator of which is one and the denominator of which is the Conversion
Factor.

Section 7.5

Outside Activities of the Managing Member; Relationship of Shares to Membership
Units; Funding Debt

A.General.  Except as contemplated by Section 7.3, without the Consent of the
Outside Non-Managing Members, the Managing Member shall not, directly or
indirectly, enter into or conduct any business other than in connection with the
ownership, acquisition and disposition of Managing Member Interests and the
management of the business of the Company and such activities as are incidental
thereto.  Without Consent of the Outside Non-Managing Members, the assets of the
Managing Member shall be limited to Membership Interests, permitted debt
obligations of the Company (as contemplated by Section 7.5.F) and permitted
assets of the Company (as contemplated by Section 7.3); provided, however, that
the Managing Member shall be permitted to hold such bank accounts or similar
instruments or accounts in its name as it deems necessary to carry out its
responsibilities and purposes as contemplated under this Agreement and its
organizational documents (provided that accounts held on behalf of the Company
to permit the Managing Member to carry out its responsibilities under this
Agreement

41

--------------------------------------------------------------------------------

 

shall be considered to belong to the Company and the interest earned thereon
shall, subject to Section 7.4.B, be applied for the benefit of the Company);
and, provided further that, the Managing Member shall be permitted to acquire
Qualified Assets.

B.Repurchase of Shares and Other Securities.  If the Managing Member Entity
exercises its rights under its organizational documents to purchase Shares or
otherwise elects to purchase from the holders thereof Shares, other equity
securities of the Managing Member Entity, New Securities or Convertible Funding
Debt, then the Managing Member Entity shall cause the Company to purchase from
the Managing Member Entity (a) in the case of a purchase of Shares, that number
of Membership Units of the appropriate class equal to the product obtained by
multiplying the number of Shares purchased by the Managing Member Entity times a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor, or (b) in the case of the purchase of any other securities on
the same terms and for the same aggregate price that the Managing Member Entity
purchased such securities.

C.Equity Incentive Plan.  If, at any time or from time to time, the Managing
Member Entity sells or otherwise issues Shares pursuant to any Equity Incentive
Plan, the Managing Member Entity shall transfer or cause to be transferred the
proceeds of the sale of such Shares, if any, to the Company as an additional
Capital Contribution and the Company shall issue to the Managing Member Entity
an amount of additional Membership Units equal to the number of Shares so sold
or issued divided by the Conversion Factor.  If the Company or the Managing
Member Entity acquires Shares as a result of the forfeiture of such Shares under
any Equity Incentive Plan, then the Managing Member shall cause the Company to
cancel, without payment of any consideration to the Managing Member, that number
of Membership Units of the appropriate class equal to the number of Shares so
acquired, and, if the Company acquired such Shares, it shall transfer such
Shares to the Managing Member for cancellation.

D.Issuances of Shares and Other Securities.  So long as the common shares of the
Managing Member Entity are Publicly Traded, the Managing Member Entity shall not
grant, award or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 hereof or pursuant to a dividend or distribution (including any
share split) of Shares to all of its shareholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the Managing Member Entity, New Securities
or Convertible Funding Debt unless (i) the Managing Member shall cause, pursuant
to Section 4.2.A hereof, the Company to issue to the Managing Member, Membership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Company having designations, preferences and other rights, all such that
the economic interests are substantially the same as those of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be, and (ii) in exchange therefor, the Managing Member Entity
transfers or otherwise causes to be transferred to the Company, as an additional
Capital Contribution, the proceeds from the grant, award, or issuance of such
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, or from the exercise of rights contained in
such additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be (or, in the case of an acquisition described in
Section 7.4.F in which all or a portion of the cash required to consummate such
acquisition is to be obtained by the Managing Member Entity through an issuance
of Shares described in Section 4.2, the Managing Member Entity complies with
such Section 7.4.F).  Without limiting

42

--------------------------------------------------------------------------------

 

the foregoing, the Managing Member Entity is expressly authorized to issue
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
Managing Member is expressly authorized, pursuant to Section 4.2.A hereof, to
cause the Company to issue to the Managing Member corresponding Membership
Interests (for example, and not by way of limitation, the issuance of Shares and
corresponding Membership Units pursuant to a share purchase plan providing for
purchases of Shares, either by employees or shareholders, at a discount from
fair market value or pursuant to employee share options that have an exercise
price that is less than the fair market value of the Shares, either at the time
of issuance or at the time of exercise), as long as (a) the Managing Member
concludes in good faith that such issuance is in the interests of the Managing
Member and the Company and (b) the Managing Member Entity transfers all proceeds
from any such issuance or exercise to the Company as an additional Capital
Contribution.

E.Funding Debt.  The Managing Member or the Managing Member Entity or any wholly
owned Subsidiary of either of them may incur a Funding Debt, including, without
limitation, a Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities (“Convertible Funding Debt”), subject to
the condition that the Managing Member, the Managing Member Entity or such
Subsidiary, as the case may be, lend to the Company the net proceeds of such
Funding Debt; provided, however, that Convertible Funding Debt shall be issued
in accordance with the provisions of Section 7.5.D above; and, provided further
that, if the Managing Member Entity attempts to qualify as a REIT, the Managing
Member, the Managing Member Entity or such Subsidiary shall not be obligated to
lend the net proceeds of any Funding Debt to the Company in a manner that would
be inconsistent with the Managing Member’s or Managing Member Entity’s ability
to remain qualified as a REIT. If the Managing Member, Managing Member Entity or
such Subsidiary enters into any Funding Debt, the loan to the Company shall be
on comparable terms and conditions, including interest rate, repayment schedule,
costs and expenses and other financial terms, as are applicable with respect to
or incurred in connection with such Funding Debt.

F.Capital Contributions of the Managing Member.  The Capital Contributions by
the Managing Member pursuant to Sections 7.5.C and 7.5.D will be deemed to equal
the cash contributed by the Managing Member plus, (i) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the Managing Member Entity, the offering costs attributable to the
cash contributed to the Company to the extent not reimbursed pursuant to Section
7.4.C and (ii) in the case of Membership Units issued pursuant to Section 7.5.C,
an amount equal to the difference between the Value of the Shares sold pursuant
to the Equity Incentive Plan and the net proceeds of such sale.

G.Tax Loans.  The Managing Member or the Managing Member Entity may in its sole
and absolute discretion, cause the Company to make an interest free loan to the
Managing Member or the Managing Member Entity, as applicable, provided that the
proceeds of such loans are used to satisfy any tax liabilities of the Managing
Member or the Managing Member Entity, as applicable.

43

--------------------------------------------------------------------------------

 

Section 7.6

Transactions with Affiliates

A.Transactions with Certain Affiliates.  Except as expressly permitted by this
Agreement with respect to any non-arms’ length transaction with an Affiliate,
the Company shall not, directly or indirectly, sell, transfer or convey any
property to, or purchase any property from, or borrow funds from, or lend funds
to, any Member or any Affiliate of the Company that is not also a Subsidiary of
the Company, except pursuant to transactions that are determined in good faith
by the Managing Member to be on terms that are fair and reasonable.

B.Conflict Avoidance.  The Managing Member is expressly authorized to enter
into, in the name and on behalf of the Company, a non-competition arrangement
and other conflict avoidance agreements with various Affiliates of the Company
and Managing Member on such terms as the Managing Member, in its sole and
absolute discretion, believes are advisable.

C.Benefit Plans Sponsored by the Company.  The Managing Member in its sole and
absolute discretion and without the approval of the Non-Managing Members, may
propose and adopt on behalf of the Company employee benefit plans funded by the
Company for the benefit of employees of the Managing Member, the Company,
Subsidiaries of the Company or any Affiliate of any of them.

Section 7.7

Indemnification

A.General. To the fullest extent permitted by law, the Company shall indemnify
each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts, arising from or in connection with any and all
claims, demands, subpoenas, requests for information, formal or informal
investigations, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, incurred by the Indemnitee and relating to the
Company, the Managing Member or the Managing Member Entity or the direct or
indirect operation of, or the direct or indirect ownership of property by, the
Indemnitee, the Company or the Managing Member or the Managing Member Entity as
set forth in this Agreement in which any such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established by
a final determination of a court of competent jurisdiction that: (i) the act or
omission of the Indemnitee was a direct cause of the loss and either was
committed in bad faith or was the result of active and deliberate dishonesty,
(ii) the Indemnitee actually received an improper personal benefit in money,
property or services or (iii) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligation for any indebtedness or other obligation or otherwise, for any
indebtedness of the Company or any Subsidiary of the Company (including, without
limitation, any indebtedness which the Company or any Subsidiary of the Company
has assumed or taken subject to), and the Managing Member is hereby authorized
and empowered, on behalf of the Company, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The

44

--------------------------------------------------------------------------------

 

termination of any proceeding by conviction or upon a plea of nolo contendere or
its equivalent, or an entry of an order of probation prior to judgment, creates
a rebuttable presumption that the Indemnitee acted in a manner contrary to that
specified in this Section 7.7.A with respect to the subject matter of such
proceeding. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Company, and any insurance proceeds from the liability
policy covering the Managing Member and any Indemnitee, and neither the Managing
Member nor any Non-Managing Member shall have any obligation to contribute to
the capital of the Company or otherwise provide funds to enable the Company to
fund its obligations under this Section 7.7.

B.Reimbursement of Expenses. To the fullest extent permitted by law, reasonable
expenses expected to be incurred by an Indemnitee shall be paid or reimbursed by
the Company in advance of the final disposition of any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative
made or threatened against an Indemnitee upon receipt by the Company of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Company as
authorized in this Section 7.7 has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

C.No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the Members,
as a matter of law or otherwise, and shall continue as to an Indemnitee who has
ceased to serve in such capacity unless otherwise provided in a written
agreement pursuant to which such Indemnitee is indemnified.  

D.Insurance. The Company may purchase and maintain insurance on behalf of the
Indemnitees and such other Persons as the Managing Member shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Company’s activities, regardless
of whether the Company would have the power to indemnify such Indemnitee or
Person against such liability under the provisions of this Agreement.

E.No Personal Liability for Members. In no event may an Indemnitee subject any
of the Members to personal liability by reason of the indemnification provisions
set forth in this Agreement.

F.Interested Transactions. An Indemnitee shall not be denied indemnification in
whole or in part under this Section 7.7 because the Indemnitee had an interest
in the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.

G.Benefit. The provisions of this Section 7.7 are also for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Company’s liability to any Indemnitee under
this Section 7.7 as in effect immediately prior to such amendment,

45

--------------------------------------------------------------------------------

 

modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.

H.Indemnification Payments Not Distributions. If and to the extent any payments
to the Managing Member pursuant to this Section 7.7 constitute gross income to
the Managing Member (as opposed to the repayment of advances made on behalf of
the Company), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Company and all Members, and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

I.Exception to Indemnification. Notwithstanding anything to the contrary in this
Agreement, the Managing Member shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
Managing Member is obligated to indemnify the Company under any other agreement
between the Managing Member and the Company.

Section 7.8

Liability of the Managing Member

A.General.  Notwithstanding anything to the contrary set forth in this
Agreement, to the fullest extent permitted by law, the Managing Member (which
for the purposes of this Section 7.8 shall include the directors, trustees and
officers of the Managing Member) shall not be liable or accountable for monetary
or other damages or otherwise to the Company, any Members or any Assignees for
losses sustained, liabilities incurred or benefits not derived as a result of
errors in judgment or mistakes of fact or law or of any act or omission unless
the Managing Member acted in bad faith and the act or omission was material to
the matter giving rise to the loss, liability or benefit not derived.

B.Tax Consequences of Managing Member Entity and Non-Managing Members.  The
Non-Managing Members expressly acknowledge that the Managing Member, in
considering whether to dispose of any of the Company assets, shall take into
account the tax consequences to the Managing Member Entity of any such
disposition and shall have no liability whatsoever to the Company or any
Non-Managing Member for decisions that are based upon or influenced by such tax
consequences.  In addition, in exercising its authority under this Agreement
with respect to other matters, the Managing Member may, but shall be under no
obligation to, take into account the tax consequences to any Member (including
the Managing Member Entity) of any action taken (or not taken) by the Managing
Member.  No decision or action (or failure to act) contemplated by the preceding
sentence shall constitute a breach of any duty owed to the Company or the
Non-Managing Members by law or equity, fiduciary or otherwise.  The Managing
Member and the Company shall not have liability to any Non-Managing Member for
monetary or other damages or otherwise for losses sustained, liabilities
incurred or benefits not derived by such Non-Managing Member in connection with
any taking or omission to take any such actions by the Managing Member unless
the Managing Member acted in bad faith and the act or omission was material to
the matter giving rise to the loss, liability or benefit not derived.




46

--------------------------------------------------------------------------------

 

C.No Obligation to Consider Separate Interests of Non-Managing Members or
Shareholders.  The Non-Managing Members expressly acknowledge that the Managing
Member is acting on behalf of the Company, its equityholders (and, to the extent
separate, the equityholders of the Managing Member Entity), and the
equityholders of the Non-Managing Members, collectively, and that, except as
otherwise set forth herein, the Managing Member is under no obligation to
consider or give priority to the separate interests of the Non-Managing Members
(including, without limitation, the tax consequences to Non-Managing Members or
Assignees) in deciding whether to cause the Company to take (or decline to take)
any actions.  Any decisions or actions taken or not taken in accordance with the
terms of this Agreement shall not constitute a breach of any duty owed to the
Company or the Non-Managing Members by law or equity, fiduciary or
otherwise.  The Managing Member and the Company shall not have liability to any
Non-Managing Member for monetary or other damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Non-Managing
Member in connection with any taking or omission to take any such actions by the
Managing Member unless the Managing Member acted in bad faith and the act or
omission was material to the matter giving rise to the loss, liability or
benefit not derived.

D.Actions of Agents. Subject to its obligations and duties as Managing Member
set forth in Section 7.1.A, the Managing Member may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The Managing Member shall
not be liable to the Company or any Member for any misconduct or negligence on
the part of any such agent appointed by the Managing Member in good faith.

E.Effect of Amendment. Notwithstanding any other provision contained herein, any
amendment, modification or repeal of this Section 7.9 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Managing Member’s liability to the Company and the Non-Managing Members or any
other Person bound by this Agreement under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

F.Limitations of Fiduciary Duty.  Sections 7.1.B, 7.1.E and this Section 7.8 and
any other Section of this Agreement limiting the liability of the Managing
Member and/or its trustees, directors and officers shall constitute an express
limitation of any duties, fiduciary or otherwise, that they would owe the
Company or the Non-Managing Members if such duty would be imposed by any law, in
equity or otherwise.

G.Reliance on this Agreement.  The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of the Managing
Member or any other Person under the Act or otherwise existing at law or in
equity, are agreed by the Members to replace such other duties and liabilities
of the Managing Member.




47

--------------------------------------------------------------------------------

 

Section 7.9

Other Matters Concerning the Managing Member

A.Reliance on Documents. The Managing Member may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.

B.Reliance on Advisors. The Managing Member may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
Managing Member reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

C.Action Through Agents. The Managing Member shall have the right, in respect of
any of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the Managing Member in the power
of attorney, have full power and authority to do and perform all and every act
and duty that is permitted or required to be done by the Managing Member
hereunder.

D.Actions to Maintain REIT Status or Avoid Taxation of the Managing Member
Entity. Notwithstanding any other provisions of this Agreement or the Act, if
the Managing Member Entity attempts to qualify as a REIT, any action of the
Managing Member on behalf of the Company or any decision of the Managing Member
to refrain from acting on behalf of the Company undertaken in the good faith
belief that such action or omission is necessary or advisable in order (i) to
protect the ability of the Managing Member Entity to qualify as a REIT or
(ii) to allow the Managing Member Entity to avoid incurring any liability for
taxes under Section 857 or 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Non-Managing Members.

Section 7.10

Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Company shall be entitled to assume that the Managing Member has full
power and authority, without consent or approval of any other Member or Person,
to encumber, sell or otherwise use in any manner any and all assets of the
Company, to enter into any contracts on behalf of the Company and to take any
and all actions on behalf of the Company, and such Person shall be entitled to
deal with the Managing Member as if the Managing Member were the Company’s sole
party in interest, both legally and beneficially. Each Non-Managing Member
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the Managing
Member in connection with any such dealing, in each case except to the extent
that such action imposes, or purports to impose, liability on the Non-Managing
Member. In no event shall any Person dealing with the Managing Member or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the Managing Member

48

--------------------------------------------------------------------------------

 

or its representatives. Each and every certificate, document or other instrument
executed on behalf of the Company by the Managing Member or its representatives
shall be conclusive evidence in favor of any and every Person relying thereon or
claiming thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Company, and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Company.

Section 7.11

Loans by Third Parties

The Company may incur Debt, or enter into similar credit, guarantee, financing
or refinancing arrangements for any purpose (including, without limitation, in
connection with any acquisition of property and any borrowings from, or
guarantees of Debt of the Managing Member or any of its Affiliates) with any
Person upon such terms as the Managing Member determines appropriate.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF NON-MANAGING MEMBERS

Section 8.1

Limitation of Liability

The Non-Managing Members shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

Section 8.2

Management of Business

No Non-Managing Member or Assignee (other than the Managing Member, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
Managing Member, the Company or any of their Affiliates, in their capacity as
such) shall take part in the operation, management or control (within the
meaning of the Act) of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company. The transaction of any such business by the Managing Member, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
Managing Member, the Company or any of their Affiliates, in their capacity as
such, shall not affect, impair or eliminate the limitations on the liability of
the Non-Managing Members or Assignees under this Agreement.

Section 8.3

Outside Activities of Non-Managing Members

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Non-Managing Member or its Affiliates with the Managing Member, the Company or a
Subsidiary, any Non-Managing Member (other than the Managing Member) and any
officer, director, manager, employee, agent, trustee, Affiliate, member or
shareholder of any Non-Managing Member shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities in direct
or indirect competition with the

49

--------------------------------------------------------------------------------

 

Company. Neither the Company nor any Members shall have any rights by virtue of
this Agreement in any business ventures of any Non-Managing Member, officer,
director, manager, employee, agent, trustee, Affiliate, member, shareholder or
Assignee of any Non-Managing Member.  None of the Non-Managing Members (other
than the Managing Member) or any other Person shall have any rights by virtue of
this Agreement or the relationship established hereby in any business ventures
of any other Person (other than the Managing Member to the extent expressly
provided herein), and no Person (other than the Managing Member) shall have any
obligation pursuant to this Agreement to offer any interest in any such business
venture to the Company, any Non-Managing Member or any such other Person, even
if such opportunity is of a character which, if presented to the Company, any
Non-Managing Member or such other Person, could be taken by such Person.

Section 8.4

Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no
Non-Managing Member shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Company as provided herein. No Non-Managing
Member or Assignee shall have priority over any other Non-Managing Member or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

Section 8.5

Rights of Non-Managing Members Relating to the Company

A.General. In addition to other rights provided by this Agreement or by the Act,
and except as limited by Section 8.5.D, each Non-Managing Member shall have the
right, for a business purpose reasonably related to such Non-Managing Member’s
interest as a Non-Managing Member in the Company, upon written demand with a
statement of the purpose of such demand and at such Non-Managing Member’s own
expense (including such administrative charges as the Managing Member may
establish from time to time):

 

(1)

to obtain a copy of the Company’s U.S. federal, state and local income tax
returns for each Fiscal Year;

 

(2)

to obtain a current list of the name and last known business, residence or
mailing address of each Member;

 

(3)

to obtain a copy of this Agreement and the Articles of Organization and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Articles of Organization and all
amendments thereto have been executed;

 

(4)

to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Member and which each Member has agreed to contribute in the
future, and the date on which each Member became a Member; and

50

--------------------------------------------------------------------------------

 

 

(5)

other information regarding the affairs of the Company as is just and
reasonable.

B.Notice of Conversion Factor. The Company shall notify each Non-Managing Member
upon request (i) of the then current Conversion Factor and (ii) of any changes
to the Conversion Factor.

C.Notice of Termination Transaction of the Managing Member Entity.  Prior to
making any extraordinary distributions of cash or property to its shareholders
or effecting a Termination Transaction, the Managing Member Entity shall provide
written notice to the Non-Managing Members of its intention to effect such
distribution or Termination Transaction at least twenty (20) Business Days (or
such shorter period determined by the Managing Member Entity in its sole and
absolute discretion) prior to the record date to determine shareholders eligible
to receive such distribution or to vote upon such Termination Transaction (or,
if no such record date is applicable, at least twenty (20) Business Days (or
such shorter period determined by the Managing Member Entity in its sole and
absolute discretion) before consummation of such distribution or Termination
Transaction).  This provision for such notice shall not be deemed (i) to permit
any transaction that otherwise is prohibited by this Agreement or requires a
Consent of the Members or (ii) to require a Consent on the part of any one or
more of the Non-Managing Members to a transaction that does not otherwise
require Consent under this Agreement.  Each Non-Managing Member agrees, as a
condition to the receipt of the notice pursuant hereto, to keep confidential the
information set forth therein until such time as the Managing Member Entity has
made public disclosure thereof, to use such information during such period of
confidentiality solely for purposes of determining whether to exercise the
Redemption Right (if applicable) and to execute a confidentiality agreement
provided by the Managing Member Entity; provided, however, that a Non-Managing
Member may disclose such information to its attorney, accountant and/or
financial advisor for purposes of obtaining advice with respect to such exercise
so long as such attorney, accountant and/or financial advisor agrees to receive
and hold such information subject to this confidentiality requirement.

D.Confidentiality.  Notwithstanding any other provision of this Section 8.5, the
Managing Member may keep confidential from the Non-Managing Members, for such
period of time as the Managing Member determines in its sole and absolute
discretion, any information that (i) the Managing Member reasonably believes to
be in the nature of trade secrets or other information the disclosure of which
the Managing Member in good faith believes is not in the best interests of the
Company or could damage the Company or its business or (ii) the Company is
required by law or by agreements with unaffiliated third parties to keep
confidential, provided, however, that this Section 8.5.D shall not affect the
notice requirements set forth in Section 8.5.C.

Section 8.6

Redemption Right

A.General.  

(i)Subject to Section 8.6.C and Section 11.6.E and except as set forth in
Section 4.2.C, at any time on or after one year following the date of the
initial issuance thereof (which, in the event of the transfer of an OP Unit,
shall be deemed to be the date that the OP Unit was issued to the original
recipient thereof for purposes of this Section 8.6), the holder of an OP

51

--------------------------------------------------------------------------------

 

Unit (if other than the Managing Member Entity or any Subsidiary of the Managing
Member Entity) shall have the right (the “Redemption Right”) to require the
Company to redeem such Membership Unit, with such redemption to occur on the
Specified Redemption Date and at a redemption price equal to and in the form of
the Cash Amount to be paid by the Company.  Any such Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Company (with a
copy to the Managing Member Entity) by the holder of the Membership Units who is
exercising the Redemption Right (the “Redeeming Member”). A Non-Managing Member
may exercise the Redemption Right from time to time, without limitation as to
frequency, with respect to part or all of the Membership Units that it owns, as
selected by the Non-Managing Member, provided, however, that a Non-Managing
Member may not exercise the Redemption Right for fewer than one thousand (1,000)
Membership Units of a particular class unless such Redeeming Member then holds
fewer than one thousand (1,000) Membership Units in that class, in which event
the Redeeming Member must exercise the Redemption Right for all of the
Membership Units held by such Redeeming Member in that class, and provided
further that, with respect to a Non-Managing Member which is an entity, such
Non-Managing Member may exercise the Redemption Right for fewer than one
thousand (1,000) Membership Units without regard to whether or not such
Non-Managing Member is exercising the Redemption Right for all of the Membership
Units held by such Non-Managing Member as long as such Non-Managing Member is
exercising the Redemption Right on behalf of one or more of its equity owners in
respect of one hundred percent (100%) of such equity owners’ interests in such
Non-Managing Member.

(ii)The Redeeming Member shall have no right with respect to any Membership
Units so redeemed to receive any distributions paid in respect of a Company
Record Date for distributions in respect of Membership Units after the Specified
Redemption Date with respect to such Membership Units.

(iii)The Assignee of any Non-Managing Member may exercise the rights of such
Non-Managing Member pursuant to this Section 8.6, and such Non-Managing Member
shall be deemed to have assigned such rights to such Assignee and shall be bound
by the exercise of such rights by such Non-Managing Member’s Assignee.  In
connection with any exercise of such rights by such Assignee on behalf of such
Non-Managing Member, the Cash Amount shall be paid by the Company directly to
such Assignee and not to such Non-Managing Member.

(iv)Notwithstanding the foregoing, and subject to Section 8.6.B(iv), if the
Managing Member Entity provides notice to the Non-Managing Members pursuant to
Section 8.5.C hereof, the Redemption Right shall be exercisable, without regard
to whether the Membership Units have been outstanding for any specified period,
during the period commencing on the date on which the Managing Member Entity
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or participate in such Termination
Transaction (or if none, ending on the date of consummation of such distribution
or Termination Transaction).  If this subparagraph (iv) applies, the Specified
Redemption Date is the date on which the Company and the Managing Member receive
notice of exercise of the Redemption Right, rather than ten (10) Business Days
after receipt of the Notice of Redemption.

B.Managing Member Entity Assumption of Redemption Right.  

52

--------------------------------------------------------------------------------

 

(i)If a Non-Managing Member has delivered a Notice of Redemption, the Managing
Member Entity may, in its sole and absolute discretion (subject to the
limitations on ownership and transfer of Shares set forth in the organizational
documents of the Managing Member Entity), elect to assume directly and satisfy a
Redemption Right, with such redemption to occur on the Specified Redemption
Date.  If such election is made by the Managing Member Entity, the Company shall
determine whether the Managing Member Entity shall pay the Redemption Amount in
the form of the Cash Amount or the Shares Amount.  The Company’s decision
regarding whether such payment shall be made in the form of the Cash Amount or
the Shares Amount shall be made by the Managing Member, in its capacity as the
managing member of the Company and in its sole and absolute discretion.  Payment
of the Redemption Amount in the form of Shares shall be in Shares duly
authorized, validly issued, fully paid and nonassessable and if applicable, free
and clear of any pledge, lien, encumbrance or restriction, other than those
provided in the organizational documents of the Managing Member Entity, the
Securities Act, relevant state securities or blue sky laws and any applicable
registration rights agreement with respect to such Shares entered into by the
Redeeming Member, and shall bear a legend in form and substance determined by
the Managing Member Entity.  Upon such payment by the Managing Member Entity,
the Managing Member Entity shall acquire the Membership Units offered for
redemption by the Redeeming Member and shall be treated for all purposes of this
Agreement as the owner of such Membership Units.  Unless the Managing Member
Entity, in its sole and absolute discretion, shall exercise its right to assume
directly and satisfy the Redemption Right, the Managing Member Entity shall not
have any obligation to the Redeeming Member or to the Company with respect to
the Redeeming Member’s exercise of the Redemption Right.  If the Managing Member
Entity shall exercise its right to assume directly and satisfy the Redemption
Right in the manner described in the first sentence of this Section 8.6B and
shall fully perform its obligations in connection therewith, the Company shall
have no right or obligation to pay any amount to the Redeeming Member with
respect to such Redeeming Member’s exercise of the Redemption Right, and each of
the Redeeming Member, the Company and the Managing Member Entity shall, for U.S.
federal income tax purposes, treat the transaction between the Managing Member
Entity and the Redeeming Member as a sale of the Redeeming Member’s Membership
Units to the Managing Member Entity.  

(ii)If the Managing Member determines that the Managing Member Entity shall pay
the Redeeming Member the Redemption Amount in the form of Shares, the total
number of Shares to be paid to the Redeeming Member in exchange for the
Redeeming Member’s Membership Units shall be the applicable Shares Amount. If
this amount is not a whole number of Shares, the Redeeming Member shall be paid
(i) that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the Managing Member Entity determines,
in its reasonable discretion, to represent the fair value of the remaining
fractional Share which would otherwise be payable to the Redeeming Member.

(iii)Each Redeeming Member agrees to execute such documents or provide such
information or materials as the Managing Member Entity may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.

C.Exceptions to Exercise of Redemption Right.  Notwithstanding the provisions of
Sections 8.6.A and 8.6.B, a Member shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Member on the

53

--------------------------------------------------------------------------------

 

Specified Redemption Date would (i) be prohibited under the restrictions on the
ownership or transfer of Shares in the organizational documents of the Managing
Member Entity, (ii) with respect to any Membership Units issued on or after the
date hereof, be prohibited under applicable federal or state securities laws or
regulations (in each case regardless of whether the Managing Member Entity would
in fact assume and satisfy the Redemption Right), (iii) without limiting the
foregoing, result in the Managing Member’s Entity’s Shares being owned by fewer
than 100 persons (determined without reference to rules of attribution), (iv)
without limiting the foregoing, result in the Managing Member Entity being
“closely held” within the meaning of Section 856(h) of the Code or cause the
Managing Member to own, actually or constructively, ten percent (10%) or more of
the ownership interests in a tenant of the Managing Member Entity, the Company
or a subsidiary of the Company within the meaning of Section 856(d)(2)(B) of the
Code, and (v) without limiting the foregoing, cause the acquisition of the
Shares by the Redeeming Member to be “integrated” with any other distribution of
Shares for purposes of complying with the registration provision of the
Securities Act, as amended.  Notwithstanding the foregoing, the Managing Member
may, in its sole and absolute discretion, waive such prohibition set forth in
this Section 8.6.C.

D.No Liens on Membership Units Delivered for Redemption. Each Non-Managing
Member covenants and agrees that all Membership Units delivered for redemption
shall be delivered to the Company or the Managing Member Entity, as the case may
be, free and clear of all liens; and, notwithstanding anything contained herein
to the contrary, neither the Managing Member Entity nor the Company shall be
under any obligation to acquire Membership Units which are or may be subject to
any liens. Each Non-Managing Member further agrees that, if any Federal, state
or local tax is payable as a result of the transfer of its Membership Units to
the Company or the Managing Member Entity, such Non-Managing Member shall assume
and pay such transfer tax.

E.Additional Membership Interests; Modification of Holding Period.  If the
Company issues Membership Interests to any Additional Non-Managing Member
pursuant to Article IV, the Managing Member may make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Membership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Membership Interests which differ
from those set forth in this Agreement); provided, however, that no such
revisions shall materially adversely affect the rights of any other Non-Managing
Member to exercise its Redemption Right without that Non-Managing Member’s prior
written consent.  In addition, the Managing Member may, with respect to any
holder or holders of Membership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.

54

--------------------------------------------------------------------------------

 

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1

Records and Accounting

The Managing Member shall keep or cause to be kept at the principal office of
the Company appropriate books and records with respect to the Company’s
business, including, without limitation, all books and records necessary to
provide to the Non-Managing Members any information, lists and copies of
documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Company in the regular course of its business
may be kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided, however, that
the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Company shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.

Section 9.2

Fiscal Year

The Fiscal Year shall be the calendar year.

Section 9.3

Reports

A.Annual Reports.  If and to the extent that the Managing Member Entity mails
its annual report to its shareholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the Managing Member Entity shall
cause to be mailed to each Non-Managing Member an annual report, as of the close
of the most recently ended Fiscal Year, containing financial statements of the
Company, or of the Managing Member Entity (and, if different, the Managing
Member) if such statements are prepared on a consolidated basis with the
Company, for such Fiscal Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
“Big Four” firm of independent public accountants selected by the Managing
Member Entity.

B.Quarterly Reports.  If and to the extent that the Managing Member Entity mails
quarterly reports to its shareholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the Managing Member Entity shall
cause to be mailed to each Non-Managing Member a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the Company,
or of the Managing Member Entity (and, if different, the Managing Member) if
such statements are prepared on a consolidated basis with the Company, and such
other information as may be required by applicable law or regulation, or as the
Managing Member determines to be appropriate.

C.The Managing Member shall have satisfied its obligations under Sections 9.3.A
and 9.3.B by (i) to the extent the Managing Member Entity or the Company is
subject to periodic reporting requirements under the Exchange Act, filing the
quarterly and annual reports required thereunder within the time periods
provided for the filing of such reports, including any permitted extensions, or
(ii) posting or making available the reports required by this Section 9.3

55

--------------------------------------------------------------------------------

 

on the website maintained from time to time by the Company or the Managing
Member Entity, provided that such reports are able to be printed or downloaded
from such website.

ARTICLE X

TAX MATTERS

Section 10.1

Preparation of Tax Returns

The Managing Member shall arrange for the preparation and timely filing of all
returns of the Company income, gains, deductions, losses and other items
required of the Company for U.S. federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Non-Managing
Members for federal and state income tax reporting purposes.  

Section 10.2

Tax Elections

A.Except as otherwise provided herein, the Managing Member shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
Managing Member shall have the right to seek to revoke any such election upon
the Managing Member’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Members.

B.To the extent provided for in Treasury Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the Company
is hereby authorized to, and at the direction of the Managing Member shall,
elect a safe harbor under which the fair market value of any Membership
Interests issued in connection with the performance of services after the
effective date of such Treasury Regulations (or other guidance) will be treated
as equal to the liquidation value of such Membership Interests (i.e., a value
equal to the total amount that would be distributed with respect to such
interests if the Company sold all of its assets for their fair market value
immediately after the issuance of such Membership Interests, satisfied its
liabilities (excluding any non-recourse liabilities to the extent the balance of
such liabilities exceeds the fair market value of the assets that secure them)
and distributed the net proceeds to the Members under the terms of this
Agreement). In the event that the Company makes a safe harbor election as
described in the preceding sentence, each Member hereby agrees to comply with
all safe harbor requirements with respect to transfers of such Membership
Interests while the safe harbor election remains effective.

Section 10.3

Tax Member and Company Tax Audit Matters

A.General. The Managing Member shall be the “tax member” of the Company for
federal, state and local income tax administrative or judicial proceedings (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as a “judicial review”) and is treated as the “tax
matters partner” of the Company pursuant to Section 6231(a)(7) of the Code as in
effect on November 1, 2015 (Subchapter C of Chapter 63 of the Code as in effect
on November 1, 2015 referred to as the “Current Partnership Audit Rules”) and
the “partnership representative” pursuant to Section 6223(a) of the Code as
included in the Bipartisan Budget Act of 2015 (with the changes to Subchapter C
of Chapter 63 of the Code as

56

--------------------------------------------------------------------------------

 

made by the Bipartisan Budget Act of 2015 referred to as the “2015 Budget Act
Partnership Audit Rules”).  The partnership representative shall have the
authority to designate from time to time a “designated individual” to act on
behalf of the partnership representative, and such designated individual shall
be subject to replacement by the partnership representative in accordance with
Section 301.6223-1 of the Treasury Regulations.  The designated individual will
act only as directed by the partnership representative.  The Managing Member is
authorized to conduct all tax audits and judicial reviews for the Company. So
long as Section 6223(c)(3) of the Current Partnership Audit Rules is in effect,
upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Company, the tax member shall furnish the IRS
with the name, address, taxpayer identification number and profit interest of
each of the Non-Managing Members and any Assignees; provided, however, that such
information is provided to the Company by the Non-Managing Members and the
Assignees.

B.Powers.  The tax member is authorized, but not required (and the Members
hereby consent to the tax member, the partnership representative and the
designated individual, as relevant, taking the following actions):

 

(1)

to elect out of the 2015 Budget Act Partnership Audit Rules, if available;

 

(2)

to enter into any settlement with the IRS with respect to any tax audit or
judicial review for the adjustment of Company items required to be taken into
account by a Member or the Company for income tax purposes, and in the
settlement agreement the tax member may expressly state that such agreement
shall bind the Company and all Members, except that, so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Member (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax member shall not have the authority to enter into
a settlement agreement on behalf of such Member or (ii) who is a “notice
partner” (as defined in Section 6231(a)(8) of the Current Partnership Audit
Rules) or a member of a “notice group” (as defined in Section 6223(b)(2) of the
Current Partnership Audit Rules);

 

(3)

to seek judicial review of any adjustment assessed by the IRS or any other tax
authority, including the filing of a petition for readjustment with the United
States Tax Court or the filing of a complaint for refund with the United States
Claims Court or the District Court of the United States for the district in
which the Company’s principal place of business is located;

 

(4)

to intervene in any action brought by any other Member for judicial review of a
final adjustment;

 

(5)

to file a request for an administrative adjustment with the IRS or other tax
authority at any time and, if any part of such request is not allowed by the IRS
or other tax authority, to file an appropriate pleading (petition or complaint)
for judicial review with respect to such request;

57

--------------------------------------------------------------------------------

 

 

(6)

to enter into an agreement with the IRS or other tax authority to extend the
period for assessing any tax which is attributable to any item required to be
taken into account by a Member for tax purposes, or an item affected by such
item;

 

(7)

to take any other action on behalf of the Members of the Company in connection
with any tax audit or judicial review proceeding, to the extent permitted by
applicable law or regulations, including, without limitation, the following
actions to the extent that the 2015 Budget Act Partnership Audit Rules apply to
the Company and its current or former Members:

 

a.

electing to have the alternative method for the underpayment of taxes set forth
in Section 6226 of the Code, as included in the 2015 Budget Act Partnership
Audit Rules, apply to the Company and its current or former Members; and

 

b.

for Company level assessments under Section 6225 of the Code, as included in the
2015 Budget Act Partnership Audit Rules, determining apportionment of
responsibility for payment among the current or former Members, setting aside
reserves from Available Cash of the Company, withholding of distributions of
Available Cash to the Members, and requiring current or former Members to make
cash payments to the Company for their share of the Company level assessments;
and

 

(8)

to take any other action required or permitted by the Code and Regulations in
connection with its role as tax matters partner, partnership representative and
designated individual, as relevant.

The taking of any action and the incurring of any expense by the tax member in
connection with any such audit or proceeding referred to in clause (7) above,
except to the extent required by law, is a matter in the sole and absolute
discretion of the tax member and the provisions relating to indemnification of
the Managing Member set forth in Section 7.7 shall be fully applicable to the
tax matters partner, the partnership representative and the designated
individual, as relevant, in its capacity as such.  In addition, the Managing
Member shall be entitled to indemnification set forth in Section 7.7 for any
liability for tax imposed on the Company under the 2015 Budget Act Partnership
Audit Rules that is collected from the Managing Member.

 

The current and former Members agree to reasonably cooperate with the Managing
Member and to do or refrain from doing any or all things reasonably requested by
the Managing Member in connection with such audit or proceeding.  To the extent
that the 2015 Budget Act Partnership Audit Rules apply to the Company and its
current or former Member, the current and former Members agree to provide any
information and documentation reasonably requested by the partnership
representative and designated individual in connection with the 2015 Budget Act
Partnership Audit Rules (and if applicable, with certifications as to the filing
of the initial and amended tax returns), including, but not limited to, the
following:

 

 

58

--------------------------------------------------------------------------------

 

 

(1)

information and documentation to determine and prove eligibility of the Company
to elect out of the 2015 Budget Act Partnership Audit Rules;

 

(2)

information and documentation to reduce the Company level assessment consistent
with Section 6225(c) of the Code, as included in the 2015 Budget Act Partnership
Audit Rules; and

 

(3)

information and documentation to prove payment of the attributable liability
under Section 6226 of the Code, as included in the 2015 Budget Act Partnership
Audit Rules.

In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 14.1 of this Agreement, the
Managing Member is authorized (without any requirement of the consent or
approval of any other Members) to make all such amendments to this Section 10.3
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.

 

C.Reimbursement.  The tax matters partner, the partnership representative and
the designated individual shall receive no compensation for their services.  All
third-party costs and expenses incurred by the tax matters partner, the
partnership representative and the designated individual in performing their
respective duties as such (including legal and accounting fees and expenses)
shall be borne by the Company. Nothing herein shall be construed to restrict the
Company from engaging an accounting firm and/or law firm to assist the tax
matters partner, the partnership representative and the designated individual in
discharging their respective duties hereunder, so long as the compensation paid
by the Company for such services is reasonable.

D.Survival.  The obligations of each Member under this Section 10.3 shall
survive the termination, dissolution, liquidation and winding up of the Company
such Member’s withdrawal from the Company or the transfer of such Member’s
interest in the Company, and each Member agrees to execute such documentation
requested by the Company at the time of such Member’s withdrawal from the
Company or the transfer of such Member’s interest in the Company to acknowledge
and confirm such Member’s continuing obligations under this Section 10.3.

Section 10.4

Organizational Expenses

The Company shall elect to deduct expenses as provided in Section 709 of the
Code.

Section 10.5

Withholding

Each Non-Managing Member hereby authorizes the Company to withhold from or pay
on behalf of or with respect to such Non-Managing Member any amount of U.S.
federal, state, local, or foreign taxes that the Managing Member determines that
the Company is required to withhold or pay with respect to any cash or property
distributable, allocable or otherwise transferred to such Non-Managing Member
pursuant to this Agreement, including, without limitation, any




59

--------------------------------------------------------------------------------

 

taxes required to be withheld or paid by the Company pursuant to Section 1441,
1442, 1445, or 1446 of the Code.  Any amount withheld with respect to a
Non-Managing Member pursuant to this Section 10.5 shall be treated as paid or
distributed, as applicable, to such Non-Managing Member for all purposes under
this Agreement to the extent that the Company is contemporaneously making
distributions against which such amount can be offset.  Any amount paid on
behalf of or with respect to a Non-Managing Member, in excess of any such amount
of contemporaneous distributions against which such amount paid can be offset,
shall constitute a loan by the Company to such Non-Managing Member, which loan
shall be repaid by such Non-Managing Member within fifteen (15) days after
notice from the Managing Member that such payment must be made unless (i) the
Company withholds such payment from a distribution which would otherwise be made
to the Non-Managing Member or (ii) the Managing Member determines, in its sole
and absolute discretion, that such payment may be satisfied out of the available
funds of the Company which would, but for such payment, be distributed to the
Non-Managing Member. Any amounts withheld pursuant to the foregoing clauses
(i) or (ii) shall be treated as having been distributed or otherwise paid to
such Non-Managing Member.  Each Non-Managing Member hereby unconditionally and
irrevocably grants to the Company a security interest in such Non-Managing
Member’s Membership Interest to secure such Non-Managing Member’s obligation to
pay to the Company any amounts required to be paid pursuant to this
Section 10.5. Any amounts payable by a Non-Managing Member hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum rate that may
be charged under applicable law) from the date such amount is due (i.e., fifteen
(15) days after demand) until such amount is paid in full.  Each Non-Managing
Member shall take such actions as the Company or the Managing Member shall
request to perfect or enforce the security interest created hereunder.

ARTICLE XI

TRANSFERS AND WITHDRAWALS

Section 11.1

Transfer

A.Definition. The term “transfer,” when used in this Article XI with respect to
a Membership Interest or a Membership Unit, shall be deemed to refer to a
transaction by which the Managing Member purports to assign all or any part of
its Managing Member Interest to another Person or by which a Non-Managing Member
purports to assign all or any part of its Non-Managing Member Interest to
another Person, and includes a transfer, sale, merger, consolidation,
combination, assignment, bequest, conveyance, devise, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition, whether voluntary or
involuntary, by operation of law or otherwise.  The term “transfer” when used in
this Article XI does not include any redemption or repurchase of Membership
Units by the Company from a Member or acquisition of Membership Units from a
Non-Managing Member by the Managing Member Entity pursuant to Section 8.6 or
otherwise.  When used in this Article XI, the verb “transfer” shall have
correlative meaning.  No Membership Interest shall be subject to the claims of
any creditor, any spouse (for alimony, support or otherwise), or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for




60

--------------------------------------------------------------------------------

 

in this Agreement or consented to in writing by the Managing Member, in its sole
and absolute discretion.

B.General. No Membership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Membership Interest not made in
accordance with this Article XI shall be null and void ab initio.

Section 11.2

Transfers and Withdrawals by Managing Member and Managing Member Entity

A.General.  Neither the Managing Member nor the Managing Member Entity shall
transfer any of its Membership Interests, and, if the Managing Member Entity is
not the Managing Member, the Managing Member Entity may not transfer any of its
direct or indirect interests in the Managing Member, or withdraw from the
Company, except (i) in connection with a transaction permitted under Section
11.2.B, (ii) in connection with any merger (including a triangular merger),
consolidation or other combination with or into another Person following the
consummation of which the equity holders of the surviving entity are
substantially identical to the shareholders of the Managing Member Entity, (iii)
with the Consent of the Outside Non-Managing Members; or (iv) to any Person that
is, at the time of such transfer, an Affiliate of the Managing Member Entity
that is controlled by the Managing Member Entity, including any Qualified REIT
Subsidiary.

 

B.Termination Transactions.  The Managing Member Entity shall not engage in any
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person (other than any transaction
permitted by Section 11.2.A), sale of all or substantially all of its assets or
any reclassification, recapitalization or other similar change in the
outstanding Shares (other than a change in par value, or from par value to no
par value, or as a result of a subdivision or combination as described in the
definition of “Conversion Factor”) (“Termination Transaction”), unless: (i) the
Termination Transaction has been approved by the Consent of Members holding
Membership Interests representing more than fifty percent (50%) of the
Percentage Interest of the OP Units (including OP Units held by the Managing
Member), and (ii) all Members either will receive, or will have the right to
receive, in connection with the Termination Transaction, for each Membership
Unit, an amount of cash, securities, or other property equal to the product of
the Conversion Factor and the greatest amount of cash, securities or other
property paid to a holder of Shares, if any, corresponding to such Unit in
consideration of one such Share at any time during the period from and after the
date on which the Termination Transaction is consummated; provided, however,
that, if in connection with the Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
percentage required for the approval of mergers under the organizational
documents of the Managing Member Entity, each holder of Membership Units shall
receive, or shall have the right to receive, the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised the Redemption Right and received Shares in exchange for its
Membership Units immediately prior to the expiration of such purchase, tender or
exchange offer and had thereupon accepted such purchase, tender or exchange
offer.




61

--------------------------------------------------------------------------------

 

C.Creation of New Managing Member.  The Managing Member shall not enter into an
agreement or other arrangement providing for or facilitating the creation of a
managing member of the Company other than the Managing Member Entity, unless the
successor managing member (i) is a direct or indirect controlled Affiliate of
the Managing Member, and (ii) executes and delivers a counterpart to this
Agreement in which such successor managing member agrees to be fully bound by
all of the terms and conditions contained herein that are applicable to the
Managing Member or Managing Member Entity.

 

Section 11.3

Transfers by Non-Managing Members

A.General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Non-Managing Member (other than the Managing Member and the
Managing Member Entity, in their capacities as Non-Managing Members) may not
transfer any portion of its Membership Interest, or any of such Non-Managing
Member’s rights as a Non-Managing Member, without the prior written consent of
the Managing Member, which consent may be withheld in the Managing Member’s sole
and absolute discretion. Any transfer otherwise permitted under Sections 11.3.B
and 11.3.C shall be subject to the conditions set forth in Section 11.3.D and
11.3.E, and all permitted transfers shall be subject to Sections 11.4, 11.5 and
11.6.  

B.Incapacitated Non-Managing Member. If a Non-Managing Member is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Non-Managing Member’s estate shall have all the
rights of a Non-Managing Member, but not more rights than those enjoyed by other
Non-Managing Members, for the purpose of settling or managing the estate and
such power as the Incapacitated Non-Managing Member possessed to transfer all or
any part of his, her or its interest in the Company. The Incapacity of a
Non-Managing Member, in and of itself, shall not dissolve or terminate the
Company.

C.Permitted Transfers. Subject to Sections 11.3.D, 11.3.E, 11.4, 11.5 and 11.6,
a Non-Managing Member may transfer, with or without the consent of the Managing
Member, all or a portion of its Membership Interest (i) in the case of a
Non-Managing Member who is an individual, to a member of his Immediate Family,
any trust formed for the benefit of himself and/or members of his Immediate
Family, or any partnership, limited liability company, joint venture,
corporation or other business entity comprised only of himself and/or members of
his Immediate Family and entities the ownership interests in which are owned by
or for the benefit of himself and/or members of his Immediate Family, (ii) in
the case of a Non-Managing Member which is a trust, to the beneficiaries of such
trust, (iii) in the case of a Non-Managing Member which is a partnership,
limited liability company, joint venture, corporation or other business entity
to which Membership Units were transferred pursuant to clause (i) above, to its
partners, owners or shareholders, as the case may be, who are members of the
Immediate Family of or are actually the Person(s) who transferred Membership
Units to it pursuant to clause (i) above, (iv) in the case of a Non-Managing
Member which acquired Membership Units as of the date hereof and which is a
partnership, limited liability company, joint venture, corporation or other
business entity, to its partners, owners, shareholders or Affiliates thereof, as
the case may be, or the Persons owning the beneficial interests in any of its
partners, owners or shareholders or Affiliates thereof (it being understood that
this clause (iv) will apply to all of each Person’s Membership Interests whether
the Membership Units relating thereto were acquired on the date

62

--------------------------------------------------------------------------------

 

hereof or hereafter), (v) in the case of a Non-Managing Member which is a
partnership, limited liability company, joint venture, corporation or other
business entity other than any of the foregoing described in clause (iii) or
(iv), in accordance with the terms of any agreement between such Non-Managing
Member and the Company pursuant to which such Membership Interest was issued,
(vi) pursuant to a gift or other transfer without consideration, (vii) pursuant
to applicable laws of descent or distribution, (viii) to another Non-Managing
Member, and (ix) pursuant to a grant of security interest or other encumbrance
thereof effectuated in a bona fide pledge transaction with a bona fide financial
institution as a result of the exercise of remedies related thereto, subject to
the provisions of Section 11.3.F hereof.  A trust or other entity will be
considered formed “for the benefit” of a Member’s Immediate Family even though
some other Person has a remainder interest under or with respect to such trust
or other entity.

D.No Transfers Violating Securities Laws. The Managing Member may prohibit any
transfer of Membership Units by a Non-Managing Member unless it receives a
written opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) to such Non-Managing Member to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Company or the Membership Unit or, at the
option of the Company, an opinion of legal counsel to the Company to the same
effect.

E.No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer of
any Membership Units may be made to a lender to the Company or any Person who is
related (within the meaning of Section 1.752-4(b) of the Regulations) to any
lender to the Company whose loan otherwise constitutes a Nonrecourse Liability
unless (i) the Managing Member is provided prior written notice thereof and
(ii) the lender enters into an arrangement with the Company and the Managing
Member to exchange or redeem for the Redemption Amount any Membership Units in
which a security interest is held simultaneously with the time at which such
lender would be deemed to be a member in the Company for purposes of allocating
liabilities to such lender under Section 752 of the Code.

Section 11.4

Substituted Non-Managing Members

A.Consent of Managing Member. No Non-Managing Members shall have the right to
substitute a transferee as a Non-Managing Member in its place (including any
transferees permitted by Section 11.3). The Managing Member shall, however, have
the right to consent to the admission of a transferee of the interest of a
Non-Managing Member pursuant to this Section 11.4 as a Substituted Non-Managing
Member, which consent may be given or withheld by the Managing Member in its
sole and absolute discretion. The Managing Member’s failure or refusal to permit
a transferee of any such interests to become a Substituted Non-Managing Member
shall not give rise to any cause of action against the Company, the Managing
Member or any Member.  The Managing Member hereby grants its consent to the
admission as a Substituted Non-Managing Member to any bona fide financial
institution that loans money or otherwise extends credit to a holder of
Membership Units and thereafter becomes the owner of such Membership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Membership Units granted in connection with such loan or
extension of credit.

63

--------------------------------------------------------------------------------

 

B.Rights of Substituted Member. A transferee who has been admitted as a
Substituted Non-Managing Member in accordance with this Article XI shall have
all the rights and powers and be subject to all the restrictions and liabilities
of a Non-Managing Member under this Agreement. The admission of any transferee
as a Substituted Non-Managing Member shall be conditioned upon the transferee
executing and delivering to the Company an acceptance of all the terms and
conditions of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required or
advisable, in the sole and absolute discretion of the Managing Member, to effect
the admission, each in form and substance reasonably satisfactory to the
Managing Member.

C.Member Registry. Upon the admission of a Substituted Non-Managing Member, the
Managing Member shall update the Member Registry in the books and records of the
Company as it deems necessary to reflect such admission in the Member Registry.

Section 11.5

Assignees

If the Managing Member, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Non-Managing Member, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited liability company
interest under the Act, including the right to receive distributions from the
Company and the share of Net Income, Net Loss, gain, loss and Recapture Income
attributable to the Membership Units assigned to such transferee, and shall have
the rights granted to the Non-Managing Members under Section 8.6, but shall not
be deemed to be a holder of Membership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Membership Units in any matter
presented to the Non-Managing Members for a vote (such Membership Units being
deemed to have been voted on such matter in the same proportion as all other
Membership Units held by Non-Managing Members are voted). If any such transferee
desires to make a further assignment of any such Membership Units, such
transferee shall be subject to all the provisions of this Article XI to the same
extent and in the same manner as any Non-Managing Member desiring to make an
assignment of Membership Units.

Section 11.6

General Provisions

A.Withdrawal of Non-Managing Member. No Non-Managing Member may withdraw from
the Company other than as a result of a permitted transfer of all of such
Non-Managing Member’s Membership Units in accordance with this Article XI and
the transferee of such Membership Units being admitted to the Company as a
Substituted Non-Managing Member, or pursuant to redemption of all of its
Membership Units under Section 8.6.

B.Termination of Status as Non-Managing Member. Any Non-Managing Member who
shall transfer all of its Membership Units in a transfer permitted pursuant to
this Article XI where such transferee was admitted as a Substituted Non-Managing
Member or pursuant to redemption of all of its Membership Units under
Section 8.6 shall cease to be a Non-Managing Member.

64

--------------------------------------------------------------------------------

 

C.Timing of Transfers. Transfers pursuant to this Article XI may only be made
upon ten (10) Business Days prior notice to the Managing Member, unless the
Managing Member otherwise agrees.

D.Allocations. If any Membership Interest is transferred during any the Fiscal
Year in compliance with the provisions of this Article XI or redeemed or
transferred pursuant to Section 8.6, Net Income, Net Loss, each item thereof and
all other items attributable to such interest for such Fiscal Year shall be
divided and allocated between the transferor Member and the transferee Member by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code and corresponding Regulations, using the interim
closing of the books method (unless the Managing Member, in its sole and
absolute discretion, elects to adopt a daily, weekly, or a monthly proration
period, in which event Net Income, Net Loss, each item thereof and all other
items attributable to such interest for such Fiscal Year shall be prorated based
upon the applicable method selected by the Managing Member). Solely for purposes
of making such allocations, at the discretion of the Managing Member, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Member as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Membership Unit with respect to which the Company Record Date is before the date
of such transfer, assignment or redemption shall be made to the transferor
Member or the Redeeming Member, as the case may be, and, in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Membership Unit shall be made to the
transferee Member.

E.Additional Restrictions.  Notwithstanding anything to the contrary herein, and
in addition to any other restrictions on transfer contained herein or in any
Equity Incentive Plan, including, without limitation, the provisions of
Article VII and this Article XI, in no event may any transfer or assignment of a
Membership Interest by any Member (including pursuant to Section 8.6) be made
without the express consent of the Managing Member, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Membership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Membership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Membership Interest; (iv) if in the opinion of legal counsel to
the Company there is a significant risk that such transfer would cause a
termination of the Company for U.S. federal or state income tax purposes (except
as a result of the redemption or exchange for Shares of all Membership Units
held by all Non-Managing Members other than the Managing Member, or any
Subsidiary of either, or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Company, there is a
significant risk that such transfer would cause the Company to cease to be
classified as a partnership for U.S. federal income tax purposes (except as a
result of the redemption or exchange for Shares of all Units held by all
Non-Managing Members other than the Managing Member, or any Subsidiary of
either, or pursuant to a transaction expressly permitted under Section 11.2);
(vi) if such transfer requires the registration of such Membership Interest
pursuant to any applicable federal or state securities laws; (vii) if such
transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code or such transfer causes the Company to become a
“publicly traded partnership,” as such term is defined in Section 469(k)(2) or
Section 7704(b) of the Code (provided, however, that, this clause (vii) shall
not be the basis for limiting or restricting in any

65

--------------------------------------------------------------------------------

 

manner the exercise of the Redemption Right under Section 8.6 unless, and only
to the extent that, outside tax counsel provides to the Managing Member an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Company will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation); (viii) if
such transfer subjects the Company or the activities of the Company to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended; (ix) if the Managing Member Entity attempts
to qualify as a REIT and, in the opinion of legal counsel for the Company, there
is a risk that such transfer would adversely affect the ability of the Managing
Member Entity to continue to qualify as a REIT or subject the Managing Member
Entity to any additional taxes under Section 857 and Section 4981 of the Code.

F.Avoidance of “Publicly Traded Partnership” Status. The Managing Member shall
monitor the transfers of interests in the Company to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Company being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The Managing Member shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Company of transfers made on such markets and, except as otherwise
provided herein, to ensure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the Managing Member to
limit or restrict in any manner the right of any holder of a Membership Unit to
exercise the Redemption Right in accordance with the terms of Section 8.6
unless, and only to the extent that, outside tax counsel provides to the
Managing Member an opinion to the effect that, in the absence of such limitation
or restriction, there is a significant risk that the Company will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation.

ARTICLE XII

ADMISSION OF MEMBERS

Section 12.1

Admission of a Successor Managing Member

A successor to all of the Managing Member’s Managing Member Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor Managing Member shall
be admitted to the Company as the Managing Member, effective upon such transfer.
Any such successor shall carry on the business of the Company without
dissolution.  In such case, the admission shall be subject to such successor
Managing Member executing and delivering to the Company an acceptance of all of
the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission.

Section 12.2

Admission of Additional Non-Managing Members

A.General.  No Person shall be admitted as an Additional Non-Managing Member
without the consent of the Managing Member, which consent shall be given or
withheld in the

66

--------------------------------------------------------------------------------

 

Managing Member’s sole and absolute discretion. A Person who makes a Capital
Contribution to the Company in accordance with this Agreement shall be admitted
to the Company as an Additional Non-Managing Member only with the consent of the
Managing Member and only upon furnishing to the Managing Member (i) evidence of
acceptance in form satisfactory to the Managing Member of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11 and (ii) such other documents or instruments
as may be required in the discretion of the Managing Member to effect such
Person’s admission as an Additional Non-Managing Member. The admission of any
Person as an Additional Non-Managing Member shall become effective on the date
upon which the name of such Person is recorded on the books and records of the
Company, following the consent of the Managing Member to such admission.

B.Allocations to Additional Non-Managing Members. If any Additional Non-Managing
Member is admitted to the Company on any day other than the first day of a
Fiscal Year, then Net Income, Net Loss, each item thereof and all other items
allocable among Members and Assignees for such Fiscal Year shall be allocated
among such Additional Non-Managing Member and all other Members and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code and corresponding Regulations, using the interim
closing of the books method (unless the Managing Member, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Loss, and each item thereof would be
prorated based upon the applicable period selected by the Managing Member).
Solely for purposes of making such allocations, at the discretion of the
Managing Member, each of such items for the calendar month in which an admission
of any Additional Non-Managing Member occurs shall be allocated among all the
Members and Assignees including such Additional Non-Managing Member. All
distributions of Available Cash with respect to which the Company Record Date is
before the date of such admission shall be made solely to Members and Assignees
other than the Additional Non-Managing Member, and all distributions of
Available Cash thereafter shall be made to all the Members and Assignees
including such Additional Non-Managing Member.

Section 12.3

Amendment of Agreement and Articles of Organization

For the admission to the Company of any Member, the Managing Member shall take
all steps necessary and appropriate under the Act to amend the records of the
Company and, if necessary, to prepare as soon as practical an amendment of this
Agreement (including an amendment to the Member Registry) and, if required by
law, shall prepare and file an amendment to the Articles of Organization and may
for this purpose exercise the power of attorney granted pursuant to
Section 15.11 hereof.

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

Section 13.1

Dissolution

The Company shall not be dissolved by the admission of Substituted Non-Managing
Members or Additional Non-Managing Members or by the admission of a successor
Managing Member in accordance with the terms of this Agreement. Upon the
withdrawal of the Managing

67

--------------------------------------------------------------------------------

 

Member, any successor Managing Member shall continue the business of the
Company. The Company shall dissolve, and its affairs shall be wound up, upon the
first to occur of any of the following (“Liquidating Events”):

(i)an event of withdrawal of the Managing Member (other than an event of
bankruptcy), unless within ninety (90) days after the withdrawal, the Consent of
the Outside Non-Managing Members to continue the business of the Company and to
the appointment, effective as of the date of withdrawal, of a substitute
Managing Member is obtained;

(ii)an election to dissolve the Company made by the Managing Member in its sole
and absolute discretion;

(iii)entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act;

(iv)ninety (90) days after the sale of all or substantially all of the assets
and properties of the Company for cash or for marketable securities; or

(v)a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the Managing Member is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the Managing Member, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the Consent of the
Members holding more than 50% of the Percentage Interests represented by the OP
Units is obtained to continue the business of the Company and to the
appointment, effective as of a date prior to the date of such order or judgment,
of a substitute Managing Member. 

Section 13.2

Winding Up

A.General. Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs. The
Managing Member (or, if there is no remaining Managing Member, any Person
elected by a majority in interest of the Members (the “Liquidator”)) shall be
responsible for overseeing the winding up and dissolution of the Company and
shall take full account of the Company’s liabilities and property and the
Company property shall be liquidated as promptly as is consistent with obtaining
the fair value thereof, and the proceeds therefrom (which may, to the extent
determined by the Managing Member, include equity or other securities of the
Managing Member or any other entity) shall be applied and distributed in the
following order:

 

(1)

First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members;

 

(2)

Second, to the payment and discharge of all of the Company’s debts and
liabilities to the Managing Member;

68

--------------------------------------------------------------------------------

 

 

(3)

Third, to the payment and discharge of all of the Company’s debts and
liabilities to the Members;

 

(4)

Fourth, to the holders of Membership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Membership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and

 

(5)

Fifth, the balance, if any, to the Members, including, without limitation, the
holders of the Vested LTIP Units, in proportion to their respective positive
Capital Account balances, determined after giving effect to all contributions,
distributions, and allocations for all periods.

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article XIII, other than reimbursement of
its expenses as provided in Section 7.4.  

B.Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A which
require liquidation of the assets of the Company, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Company the
Liquidator determines that an immediate sale of part or all of the Company’s
assets would be impractical or would cause undue loss to the Members, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Company (including to those Members as creditors) or distribute to the
Members, in lieu of cash, in accordance with the provisions of Section 13.2.A,
undivided interests in such Company assets as the Liquidator deems not suitable
for liquidation. Any such distributions in kind shall be made only if, in the
good faith judgment of the Liquidator, such distributions in kind are in the
best interest of the Members, and shall be subject to such conditions relating
to the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time. The Liquidator shall determine the fair market value of
any property distributed in kind using such reasonable method of valuation as it
may adopt.

Section 13.3

Compliance with Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts

A.Timing of Distributions.  If the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made under this
Article XIII to the Managing Member and Non-Managing Members who have positive
Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2).  In the discretion of the Managing Member a pro
rata portion of the distributions that would otherwise be made to the Managing
Member and Non-Managing Members pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the Managing Member
and Non-Managing Members for the purposes of liquidating Company assets,
collecting amounts owed to the Company and paying any contingent or unforeseen
liabilities or obligations of the Company or of the Managing Member arising out
of or in connection with the Company (in which case the assets of any such trust
shall be distributed to the Managing Member and Non-Managing Members from time
to

69

--------------------------------------------------------------------------------

 

time, in the reasonable discretion of the Managing Member, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Managing Member and Non-Managing Members
pursuant to this Agreement); or (B) withheld to provide a reasonable reserve for
Company liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Company; provided, however,
that such withheld amounts shall be distributed to the Managing Member and
Non-Managing Members as soon as practicable.

B.Restoration of Deficit Capital Accounts Upon Liquidation of the Company. If
any Member has a deficit balance in its Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Member shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever, except as
otherwise set forth in this Section 13.3.B, or as otherwise expressly agreed in
writing by the affected Member and the Company after the date hereof. 
Notwithstanding the foregoing, (i) if the Managing Member has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions,
and allocations for all Fiscal Years or portions thereof, including the year
during which such liquidation occurs), the Managing Member shall contribute to
the capital of the Company the amount necessary to restore such deficit balance
to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3); (ii) if
a DRO Member has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions, and allocations for all Fiscal Years or
portions thereof, including the year during which such liquidation occurs), such
DRO Member shall be obligated to make a contribution to the Company with respect
to any such deficit balance in such DRO Member’s Capital Account upon a
liquidation of the Company in an amount equal to the lesser of such deficit
balance or such DRO Member’s DRO Amount; and (iii) the first sentence of this
Section 13.3.B shall not apply with respect to any other Member to the extent,
but only to such extent, that such Member previously has agreed in writing, with
the consent of the Managing Member, to undertake an express obligation to
restore all or any portion of a deficit that may exist in its Capital Account
upon a liquidation of the Company.  No Non-Managing Member shall have any right
to become a DRO Member, to increase its DRO Amount, or otherwise agree to
restore any portion of any deficit that may exist in its Capital Account without
the express written consent of the Managing Member, in its sole and absolute
discretion.  Any contribution required of a Member under this Section 13.3.B.
shall be made on or before the later of (i) the end of the Fiscal Year in which
the interest is liquidated or (ii) the ninetieth (90th) day following the date
of such liquidation.  The proceeds of any contribution to the Company made by a
DRO Member with respect to a deficit in such DRO Member’s Capital Account
balance shall be treated as a Capital Contribution by such DRO Member and the
proceeds thereof shall be treated as assets of the Company to be applied as set
forth in Section 13.2.A.

C.Restoration of Deficit Capital Accounts Upon a Liquidation of a Member’s
Interest by Transfer. If a DRO Member’s interest in the Company is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) (other than in
connection with a liquidation of the Company) which term shall include a
redemption by the Company of such DRO Member’s interest upon exercise of the
Redemption Right, and such DRO Member is designated on Exhibit E as Part II DRO
Member, such DRO Member shall be required to contribute cash to

70

--------------------------------------------------------------------------------

 

the Company equal to the lesser of (i) the amount required to increase its
Capital Account balance as of such date to zero, or (ii) such DRO Member’s DRO
Amount. For this purpose, (i) the DRO Member’s deficit Capital Account balance
shall be determined by taking into account all contributions, distributions, and
allocations for the portion of the Fiscal Year ending on the date of the
liquidation or redemption, and (ii) solely for purposes of determining such DRO
Member’s Capital Account balance, the Managing Member shall re-determine the
Carrying Value of the Company’s assets on such date based upon the principles
set forth in Sections 1.D.(3) and (4) of Exhibit B hereto, and shall take into
account the DRO Member’s allocable share of any Unrealized Gain or Unrealized
Loss resulting from such redetermination in determining the balance of its
Capital Account.  The amount of any payment required hereunder shall be due and
payable within the time period specified in the second to last sentence of
Section 13.3.B.

D.Effect of the Death of a DRO Member. After the death of a DRO Member who is an
individual, the executor of the estate of such DRO Member may elect to reduce
(or eliminate) the DRO Amount of such DRO Member. Such elections may be made by
such executor by delivering to the Managing Member within two hundred and
seventy (270) days of the death of such Non-Managing Member, a written notice
setting forth the maximum deficit balance in its Capital Account that such
executor agrees to restore under this Section 13.3, if any.  If such executor
does not make a timely election pursuant to this Section 13.3 (whether or not
the balance in the applicable Capital Account is negative at such time), then
the DRO Member’s estate (and the beneficiaries thereof who receive distributions
of Membership Interests therefrom) shall be deemed a DRO Member with a DRO
Amount in the same amount as the deceased DRO Member. Any DRO Member which
itself is a partnership for U.S. federal income tax purposes may likewise elect,
after the date of its member’s death to reduce (or eliminate) its DRO Amount by
delivering a similar notice to the Managing Member within the time period
specified above, and in the absence of any such notice the DRO Amount of such
DRO Member shall not be reduced to reflect the death of any of its members.

Section 13.4

Rights of Non-Managing Members

Except as otherwise provided in this Agreement, each Non-Managing Member shall
look solely to the assets of the Company for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Company. Except as otherwise expressly provided in this
Agreement, no Non-Managing Member shall have priority over any other Member as
to the return of its Capital Contributions, distributions, or allocations.

Section 13.5

Notice of Dissolution

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Members pursuant to Section 13.1,
result in a dissolution of the Company, the Managing Member shall, within thirty
(30) days thereafter, provide written notice thereof to each of the Members and
to all other parties with whom the Company regularly conducts business (as
determined in the discretion of the Managing Member).

71

--------------------------------------------------------------------------------

 

Section 13.6

Cancellation of Articles of Organization

Upon the completion of the liquidation of the Company cash and property as
provided in Section 13.2, the Company shall be terminated and the Articles of
Organization and all qualifications of the Company as a foreign limited
liability company in jurisdictions other than the State of New York shall be
canceled and such other actions as may be necessary to terminate the Company
shall be taken.

Section 13.7

Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Company and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Members
during the period of liquidation.

Section 13.8

Waiver of Partition

Each Member hereby waives any right to partition of the Company property.

Section 13.9

Liability of Liquidator

The Liquidator shall be indemnified and held harmless by the Company in the same
manner and to the same degree as an Indemnitee may be indemnified pursuant to
Section 7.8.

ARTICLE XIV

AMENDMENT OF OPERATING AGREEMENT; MEETINGS

Section 14.1

Amendments

A. General.  The Managing Member’s prior written consent shall be required to
amend or waive any provisions of this Agreement.  The Managing Member, without
consent of the Non-Managing Members, may amend this Agreement in any respect;
provided, however, that the following amendments shall require Consent of the
Outside Non-Managing Members:  

(i)any amendment to Section 8.6, its related defined terms or otherwise
affecting the operation of the Conversion Factor or the Redemption Right, except
as permitted pursuant to Section 8.6.E, in each case in a manner that adversely
affects the Non-Managing Members in any material respects;

(ii)any amendment to Article V, its related defined terms or otherwise affecting
the rights of the Non-Managing Members to receive the distributions payable to
them hereunder, other than in connection with the creation or issuance of new or
additional Membership Interests pursuant to Section 4.2 and except as permitted
pursuant to Section 4.2 and Section 5.5, in each case in a manner that adversely
affects the Non-Managing Members in any material respects;

(iii)any amendment to Article VI, its related defined terms or otherwise that
would materially alter the Company’s allocation of profit and loss to the
Non-Managing

72

--------------------------------------------------------------------------------

 

Members, other than in connection with the creation or issuance of new or
additional Membership Interests pursuant to Section 4.2 and except as permitted
pursuant to Section 6.2;

(iv)any amendment that would (x) convert a Non-Managing Member’s interest in the
Company into a managing member’s interest, (y) modify the limited liability of a
Non-Managing Member, or (z) impose on the Non-Managing Members any obligation to
make additional Capital Contributions to the Company, or

(v)any amendment to Section 4.2.A (proviso only), Section 7.5, Section 11.2,
Section 11.3 and this Section 14.1.A, in each case together with their related
defined terms.

B.The Managing Member shall notify the Non-Managing Members in writing of any
amendment or waiver not requiring the Consent of the Outside Non-Managing
Members made pursuant to Section 14.1.A in the next regular communication to the
Non-Managing Members or within ninety (90) days of such amendment, whichever is
earlier.  For any amendment or waiver requiring the Consent of the Outside
Non-Managing Members pursuant to Section 14.1.A, the Managing Member shall seek
the written Consent of the Members as set forth in Section 14.2 on such proposed
amendments or waivers or shall call a meeting to vote thereon and to transact
any other business that it may deem appropriate.  For purposes of obtaining a
written Consent, the Managing Member may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a vote in favor of the recommendation of the
Managing Member.  Any such proposed amendment or waiver shall be adopted and be
effective as an amendment or waiver hereto if it is approved by the Managing
Member and receives the Consent of the Outside Non-Managing Members, as
applicable, in accordance with Sections 14.1.A.

C.Amendment and Restatement of Member Registry Not an Amendment. 
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Member Registry by the
Managing Member to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the Managing Member
without the Consent of the Outside Non-Managing Members and without any notice
requirement.

Section 14.2

Meetings of the Members

A.General. Meetings of the Members may be called by the Managing Member. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Members not less than seven (7) days nor more than
thirty (30) days prior to the date of such meeting. Members may vote in person
or by proxy at such meeting. Whenever the vote or Consent of Members is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Members or may be given in accordance with the procedure prescribed
in Section 14.1.B. Except as otherwise expressly provided in this Agreement, the
Consent of holders of Membership Interests representing a majority of the
Percentage Interests of the OP Units shall control (including OP Units held by
the Managing Member).

73

--------------------------------------------------------------------------------

 

B.Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Members may be taken without a meeting if a written consent setting forth the
action so taken is signed by Members holding Membership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the OP Units (including OP
Units held by the Managing Member). Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of
Members.  Such consent shall be filed with the Managing Member.  An action so
taken shall be deemed to have been taken at a meeting held on the date on which
written consents from the Members holding the required Percentage Interest of
the OP Units have been filed with the Managing Member.

C.Proxy.  Each Non-Managing Member may authorize any Person or Persons to act
for him by proxy on all matters in which a Non-Managing Member is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting.  Every proxy must be signed by the Non-Managing Member or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy.  Every
proxy shall be revocable at the pleasure of the Non-Managing Member executing
it, such revocation to be effective upon the Company’s receipt of written notice
thereof.

D.Votes.  On matters on which Non-Managing Members are entitled to vote, each
Non-Managing Member shall have the number of votes equal to the number of OP
Units held.

E.Conduct of Meeting. Each meeting of Members shall be conducted by the Managing
Member or such other Person as the Managing Member may appoint pursuant to such
rules for the conduct of the meeting as the Managing Member or such other Person
deem appropriate.

F.Record Date.  The Managing Member may set, in advance, the Company Record Date
for the purpose of determining the Members (i) entitled to Consent to any
action, (ii) entitled to receive notice of or vote at any meeting of the Members
or (iii) in order to make a determination of Members for any other proper
purpose. Such date, in any case, shall not be prior to the close of business on
the day the Company Record Date is fixed and shall be not more than ninety (90)
days and, in the case of a meeting of the Members, not less than ten (10) days,
before the date on which the meeting is to be held or Consent is to be given. If
no record date is fixed, the record date for the determination of Members
entitled to notice of or to vote at a meeting of the Members shall be at the
close of business on the day on which the notice of the meeting is sent, and the
record date for any other determination of Members shall be the effective date
of such Member action, distribution or other event. When a determination of the
Members entitled to vote at any meeting of the Members has been made as provided
in this section, such determination shall apply to any adjournment thereof.

74

--------------------------------------------------------------------------------

 

ARTICLE XV

GENERAL PROVISIONS

Section 15.1

Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Member or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Member or Assignee at the address set forth in
the Member Registry or such other address as the Members shall notify the
Managing Member in writing.

Section 15.2

Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

Section 15.3

Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4

Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5

Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.6

Creditors

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Company.

Section 15.7

Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

75

--------------------------------------------------------------------------------

 

Section 15.8

Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

Section 15.9

Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of New York, without regard to the principles of
conflicts of law.

Section 15.10

Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.11

Power of Attorney

A.General. Each Non-Managing Member and each Assignee who accepts Membership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the Managing Member, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)

execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Articles of Organization and all
amendments or restatements thereof) that the Managing Member or any Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Company as a limited liability company (or a company in
which the members have limited liability) in the State of New York and in all
other jurisdictions in which the Company may conduct business or own property,
(b) all instruments that the Managing Member or any Liquidator deem appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms, (c) all conveyances and other
instruments or documents that the Managing Member or any Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including, without limitation,
a certificate of cancellation, (d) all instruments relating to the admission,
withdrawal, removal or substitution of any Member pursuant to, or other events
described in, Article XI, XII or XIII hereof or the Capital Contribution of any
Member and (e) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of Membership Interests;
and

76

--------------------------------------------------------------------------------

 

 

(2)

execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the Managing Member or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Members hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the Managing Member or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained in this Section 15.11 shall be construed as authorizing the
Managing Member or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.

B.Irrevocable Nature. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Members will be relying upon the power of the Managing Member
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Company, and it shall survive and not be
affected by the subsequent Incapacity of any Non-Managing Member or Assignee and
the transfer of all or any portion of such Non-Managing Member’s or Assignee’s
Membership Units and shall extend to such Non-Managing Member’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Non-Managing
Member or Assignee hereby agrees to be bound by any representation made by the
Managing Member or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Non-Managing Member or Assignee hereby waives any and
all defenses which may be available to contest, negate or disaffirm the action
of the Managing Member or any Liquidator, taken in good faith under such power
of attorney. Each Non-Managing Member or Assignee shall execute and deliver to
the Managing Member or the Liquidator, within fifteen (15) days after receipt of
the Managing Member’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the Managing Member or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Company.

Section 15.12

Entire Agreement

This Agreement contains the entire understanding and agreement among the Members
with respect to the subject matter hereof and supersedes any prior written oral
understandings or agreements among them with respect thereto.  

Section 15.13

No Rights as Shareholders

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Membership Units any rights whatsoever as shareholders of the
Managing Member Entity, including, without limitation, any right to receive
dividends or other distributions made to shareholders of the Managing Member
Entity, or to vote or to consent or receive notice as shareholders in respect to
any meeting of shareholders for the election of trustees (or directors, if
applicable) of the Managing Member Entity or any other matter.

77

--------------------------------------------------------------------------------

 

Section 15.14

Limitation to Preserve REIT Status

If the Managing Member Entity attempts to qualify as a REIT, to the extent that
any amount paid or credited to the Managing Member Entity or any of its
officers, trustees, employees or agents pursuant to Section 7.4 or Section 7.7
would constitute gross income to the Managing Member for purposes of
Section 856(c)(2) or 856(c)(3) of the Code (a “Managing Member Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
Managing Member Payment for any Fiscal Year shall not exceed the lesser of:

(i)an amount equal to the excess, if any, of (a) 4% of the Managing Member
Entity’s total gross income (within the meaning of Section 856(c)(3) of the Code
but not including the amount of any Managing Member Payments) for the Fiscal
Year which is described in subsections (A) though (I) of Section 856(c)(2) of
the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the Managing Member Entity from
sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any Managing
Member Payments); or

(ii)an amount equal to the excess, if any of (a) 24% of the Managing Member
Entity’s total gross income (but not including the amount of any Managing Member
Payments) for the Fiscal Year which is described in subsections (A) through (I)
of Section 856(c)(3) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(3) of the Code but not including the amount of any
Managing Member Payments) derived by the Managing Member Entity from sources
other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code;

provided, however, that Managing Member Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the Managing Member
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the Managing Member
Entity’s ability to qualify as a REIT.  To the extent Managing Member Payments
may not be made in a given Fiscal Year due to the foregoing limitations, such
Managing Member Payments shall carry over and be treated as arising in the
following year; provided, however, that such amounts shall not carry over for
more than five Fiscal Years, and if not paid within such five Fiscal Year
period, shall expire; and provided further that (i) as Managing Member Payments
are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first.

[Remainder of page intentionally left blank, signature page follows]

 

78

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

MANAGING MEMBER:

Broadstone Net Lease, Inc.

By: /s/ John D. Moragne
Name: John D. Moragne
Title:   EVP, Chief Operating Officer and Secretary

 

NON-MANAGING MEMBERS:

By: Broadstone Net Lease, Inc.

By: /s/ John D. Moragne
Name: John D. Moragne
Title:  EVP, Chief Operating Officer and Secretary

 

 

 

[Signature Page to Second Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF MEMBER REGISTRY

 

 

OP UNITS

 

Name and Address of Member

 

Membership
Units

 

Capital
Account Balance (as of the date hereof)

 

Percentage
Interest

 

MANAGING MEMBER:

BROADSTONE NET LEASE, INC.

800 Clinton Square

Rochester, NY 14604

Attn:

Facsimile:

 

 

 

 

 

 

 

 

NON-MANAGING MEMBERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

TOTAL MEMBERSHIP UNITS

 

 




 

 

 

100.000%

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

1.Capital Accounts of the Members

A.

The Company shall maintain for each Member a separate Capital Account in
accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Member to the Company pursuant to
this Agreement and (ii) all items of Company income and gain (including income
and gain exempt from tax) computed in accordance with Section 1.B hereof and
allocated to such Member pursuant to Section 6.1 of the Agreement and this
Exhibit B, and decreased by (x) the amount of cash or Agreed Value of property
actually distributed or deemed to be distributed to such Member pursuant to this
Agreement and (y) all items of Company deduction and loss computed in accordance
with Section 1.B hereof and allocated to such Member pursuant to Section 6.1 of
the Agreement and this Exhibit B.

B.

For purposes of computing Net Income, Net Loss or the amount of any item of
income, gain, loss and deduction to be reflected in the Members’ Capital
Accounts, unless otherwise specified in this Agreement, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
determined in accordance with Section 703(a) of the Code (for this purpose all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(1)Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m), the
computation of Net Income, Net Loss and all items of income, gain, loss and
deduction shall be made without regard to any adjustments to the adjusted bases
of the assets of the Company pursuant to Sections 754 of the Code, provided,
however, that the amounts of any adjustments to the adjusted bases of the assets
of the Company made pursuant to Section 734 of the Code as a result of the
distribution of property by the Company to a Member (to the extent that such
adjustments have not previously been reflected in the Members’ Capital Accounts)
shall be reflected in the Capital Accounts of the Members in the manner and
subject to the limitations prescribed in Regulations
Section l.704-1(b)(2)(iv)(m)(4).

(2)The computation of Net Income, Net Loss and all items of income, gain, loss
and deduction shall be made without regard to the fact that items described in
Sections 705(a)(l)(B) or 705(a)(2)(B) of the Code are not includible in gross
income or are neither currently deductible nor capitalized for federal income
tax purposes.

(3)Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.

Exhibit B-1

--------------------------------------------------------------------------------

 

(4)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or shorter period.

(5)In the event the Carrying Value of any Company asset is adjusted pursuant to
Section 1.D hereof, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

(6)Any items specially allocated under Section 1 of Exhibit C to the Agreement
hereof shall not be taken into account.

C.

A transferee (including any Assignee) of a Membership Unit shall succeed to a
pro rata portion of the Capital Account of the transferor in accordance with
Regulations Section 1.704-1(b)(2)(iv)(l).

D.

(1) Consistent with the provisions of Regulations Section 1.704-1(b)(2)(iv)(f),
and as provided in Section 1.D(2), the Carrying Values of all Company assets
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company property, as of the times of the
adjustments provided in Section 1.D(2) hereof, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property and
allocated pursuant to Section 6.1 of the Agreement.

(2)Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of property as consideration for an interest in the
Company; (c) immediately prior to the liquidation of the Company within the
meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately prior to
the grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a Member capacity or by a new member acting in a
Member capacity or in anticipation of becoming a Member (including the issuance
of any LTIP Units); and (e) at such other times as permitted or required under
Regulations; provided, however, that adjustments pursuant to clauses (a), (b),
(d) and (e) (to the extent not required by Regulations) above shall be made only
if the Managing Member determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company.

(3)In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the Carrying
Value of Company assets distributed in kind shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as of the time any such asset is distributed.

(4)In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Company assets
(including cash or cash equivalents) shall be determined by the Managing Member
using such reasonable method of valuation as it may adopt, or in the case of a
liquidating distribution pursuant to Article XIII of the Agreement, shall be
determined and allocated by the Liquidator using such

Exhibit B-2

--------------------------------------------------------------------------------

 

reasonable methods of valuation as it may adopt. The Managing Member, or the
Liquidator, as the case may be, shall allocate such aggregate fair market value
among the assets of the Company in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties.

E.

The provisions of the Agreement (including this Exhibit B and the other Exhibits
to the Agreement) relating to the maintenance of Capital Accounts are intended
to comply with Regulations Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the Managing
Member shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company, the
Managing Member, or the Non-Managing Members) are computed in order to comply
with such Regulations, the Managing Member may make such modification without
regard to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Company. The Managing
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section l.704-1(b).

2.No Interest

No interest shall be paid by the Company on Capital Contributions or on balances
in Members’ Capital Accounts.

3.No Withdrawal

No Member shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Company, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

Exhibit B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.

Special Allocation Rules.

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

A.

Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Company Minimum Gain during any Fiscal Year, each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f)(6). This Section 1.A is intended to comply with the minimum
gain chargeback requirements in Regulations Section 1.704-2(f) and for purposes
of this Section 1.A only, each Member’s Adjusted Capital Account Deficit shall
be determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit C with respect to such Fiscal Year and without regard
to any decrease in Member Minimum Gain during such Fiscal Year.

B.

Member Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Member Minimum Gain
attributable to Member Nonrecourse Debt during any Fiscal Year, each Member who
has a share of the Member Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Member Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Managing Member and
Non-Managing Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 1.B is intended to comply with the minimum gain chargeback requirement
in such Section of the Regulations and shall be interpreted consistently
therewith.  Solely for purposes of this Section 1.B, each Member’s Adjusted
Capital Account Deficit shall be determined prior to any other allocations
pursuant to Section 6.1 of the Agreement or this Exhibit C with respect to such
Fiscal Year, other than allocations pursuant to Section 1.A hereof.

C.

Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof with respect to such Fiscal Year, such Member has an Adjusted Capital
Account Deficit, items of Company income and gain (consisting of a pro rata

Exhibit C-1

--------------------------------------------------------------------------------

 

portion of each item of Company income, including gross income and gain for the
Fiscal Year) shall be specifically allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

D.

Gross Income Allocation. In the event that any Member has an Adjusted Capital
Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Member shall be specially allocated items of
Company income and gain (consisting of a pro rata portion of each item of
Company income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

E.

Nonrecourse Deductions. Except as may otherwise be expressly provided by the
Managing Member pursuant to Section 4.2 of the Agreement with respect to other
classes of Membership Units, Nonrecourse Deductions for any Fiscal Year shall be
allocated only to the Members holding OP Units in accordance with their
respective Percentage Interests. If the Managing Member determines in its good
faith discretion that the Company’s Nonrecourse Deductions must be allocated in
a different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the Managing Member is authorized,
upon notice to the Non-Managing Members, to revise the prescribed ratio for such
Fiscal Year to the numerically closest ratio which would satisfy such
requirements.

F.

Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any Fiscal
Year shall be specially allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

G.

Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

H.

Forfeiture Allocations.  Upon a forfeiture of any unvested Membership Interest
by any Member, gross items of income, gain, loss or deduction shall be allocated
to such Member if and to the extent required by final Treasury Regulations
promulgated after the date hereof (or, if final Treasury Regulations have not
yet been promulgated, to the extent determined by the Managing Member, in its
sole discretion, as necessary) to ensure that allocations made with respect to
all unvested Membership Interests are recognized under Code Section 704(b).

Exhibit C-2

--------------------------------------------------------------------------------

 

I.

The allocations set forth in clauses (A) through (F) of this Section 1
(“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Section 1.704-1(b) and
1.704-2.  Notwithstanding the provisions of Section 6.1 of the Agreement, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Regulatory Allocations had
not been made.

2.Allocations for Tax Purposes

A.

Except as otherwise provided in this Section 2, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Members in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1 of the Agreement and Section 1
of this Exhibit C.

B.

In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss and deduction shall
be allocated for federal income tax purposes among the Members as follows:

(1)(a)In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Members consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and

(b)any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Members in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(2)(a)In the case of an Adjusted Property, such items shall

(i)first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

(ii)second, in the event such property was originally a Contributed Property, be
allocated among the Members in a manner consistent with Section 2.B(1) of this
Exhibit C; and

(b)any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Members in the same manner its correlative
item of “book” gain or loss is allocated pursuant to Section 6.1 of the
Agreement and Section 1 of this Exhibit C.

Exhibit C-3

--------------------------------------------------------------------------------

 

(3)all other items of income, gain, loss and deduction shall be allocated among
the Members the same manner as their correlative item of “book” gain or loss is
allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit C.

C.

To the extent Regulations promulgated pursuant to Section 704(c) of the Code
permit a Company to utilize alternative methods to eliminate the disparities
between the Carrying Value of property and its adjusted basis, the Managing
Member shall, subject to any agreements between the Company and a Member, have
the authority to elect the method to be used by the Company and such election
shall be binding on all Members.

 

Exhibit C-4

--------------------------------------------------------------------------------

 

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned hereby irrevocably (i) redeems __________________ Membership
Units in Broadstone Net Lease, LLC (the “Company”) in accordance with the terms
of the Second Amended and Restated Operating Agreement of the Company, as
amended, and the Redemption Right referred to therein, (ii) surrenders such
Membership Units and all right, title and interest therein and (iii) directs
that the Cash Amount or Shares Amount (as determined by the Managing Member)
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if Shares are to be delivered, such Shares be registered or
placed in the name(s) and at the address(es) specified below. The undersigned
hereby represents, warrants, and certifies that the undersigned (a) has
marketable and unencumbered title to such Membership Units, free and clear of
the rights of or interests of any other person or entity, (b) has the full
right, power and authority to redeem and surrender such Membership Units as
provided herein and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consult or approve such redemption and
surrender.

Dated:

 

 

Name of Non-Managing Member:

 

 

 

 

 

 

 

(Signature of Non-Managing Member)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

Exhibit D-1

--------------------------------------------------------------------------------

 

IF SHARES ARE TO BE ISSUED, ISSUE TO:

 

 

 

Name:

 

 

 

 

Social Security or tax identifying number:

 

 

 

 

 

 

 

 

 

 

Exhibit D-2

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF DRO REGISTRY

 

PART I DRO MEMBERS

 

DRO AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

PART II DRO MEMBERS

 

 

 

 

Exhibit E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

 

NOTICE OF ELECTION BY MEMBER TO CONVERT
LTIP UNITS INTO OP UNITS

 

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
_____________ LTIP Units in Broadstone Net Lease, LLC (the “Company”) into OP
Units in accordance with the terms of the Second Amended and Restated Operating
Agreement of the Company, as amended; and (ii) directs that any cash in lieu of
OP Units that may be deliverable upon such conversion be delivered to the
address specified below.  The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the Company;
(b) has the full right, power, and authority to cause the conversion of such
LTIP Units as provided herein; and (c) has obtained the consent to or approval
of all persons or entities, if any, having the right to consent or approve such
conversion.

 

 

Dated:

 

 

Name of Holder:

 

 

 

 

 

 

 

(Signature of Holder)

 

 

 

 

 

 

 

(Street Address)

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

   Exhibit F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

NOTICE OF ELECTION BY COMPANY TO FORCE CONVERSION OF
LTIP UNITS INTO OP UNITS

 

Broadstone Net Lease, LLC (the “Company”) hereby irrevocably elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into OP Units in accordance with the terms of the Second Amended and
Restated Operating Agreement of the Company, as amended.

 

 

 

Name of Holder:

 

 

 

Date of this Notice:

 

 

 

Number of LTIP Units to be Converted:

 

 

 

Please Print Exact Name as Registered with the Company:

 

 

 

 

Exhibit G-1